As filed with the Securities and Exchange Commission on July 2, 2012 Registration Nos. 333- and 811-4987 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. ¨ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ Amendment No. 4 x United Investors Life Variable Account (Exact Name of Registrant) Protective Life Insurance Company (Name of Depositor) 2801 Highway 280 South Birmingham, Alabama 35223 (Address of Depositor’s Principal Executive Offices) Depositor’s Telephone Number, including Area Code: (205) 268-1000 Name and Address of Agent for Service: Max Berueffy, Esq. Protective Life Insurance Company 2801 Highway 280 South Birmingham, Alabama 35223 Copy to: Stephen E. Roth, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Avenue, N.W. Washington, DC 20004-2415 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of the registration statement. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), shall determine. Title of securities being registered: Variable Life Insurance Policies Prospectus July 2, 2012 This prospectus describes the Advantage ISM Variable Life Insurance policy, a flexible premium variable life insurance policy (“policy”). The policy is issued by Protective Life Insurance Company. Prior to July 1, 2012, the policy was issued by United Investors Life Insurance Company. (See “Protective Life Insurance Company” for information about the merger of United Investors Life Insurance Company with and into Protective Life Insurance Company.) We do not currently offer this policy for sale to new purchasers. The policy is a long-term investment designed to provide significant life insurance benefits for the insured. This prospectus provides information that a prospective owner should know before investing in the policy; please read it carefully before investing, and keep it for future reference. You should consider the policy in conjunction with other insurance you own. It may not be advantageous to replace existing insurance with the policy, or to finance the purchase of the policy through a loan or through withdrawals from another policy. There is no guaranteed or minimum policy value. The policy value will fluctuate up or down with the investment performances of the variable investment divisions that you choose (and the charges we deduct). Please read the prospectus for each of the portfolios available through the Variable Account before investing and save it for future reference. Please note that the policies and the portfolios: · are not guaranteed to achieve their goals; · are not federally insured; · are not endorsed by any bank or government agency; and · are subject to risks, including loss of the amount invested. ADVANTAGE ISM VARIABLE LIFE INSURANCE FLEXIBLE PREMIUM VARIABLE LIFE INSURANCE POLICY issued by Protective Life Insurance Company (formerly issued by United Investors Life Insurance Company) through United Investors Life Variable Account Customer Service Protective Life Insurance Company Post Office Box 1928 Birmingham, AL 35282-8238 Toll Free: (800) 456-6330 The policy offers a choice of 10 variable investment divisions of United Investors Life Variable Account. Each variable investment division invests in one of the following portfolios of Ivy Funds Variable Insurance Portfolios · Ivy Funds VIP Asset Strategy * · Ivy Funds VIP Balanced · Ivy Funds VIP Bond · Ivy Funds VIP Core Equity · Ivy Funds VIP Growth · Ivy Funds VIP High Income * · Ivy Funds VIP International Growth · Ivy Funds VIP Money Market · Ivy Funds VIP Science and Technology · Ivy Funds VIP Small Cap Growth * Not available in California If the loan balance exceeds the policy value less surrender charges, or if the surrender value becomes insufficient to cover the annual deduction of charges under the policy, the policy may terminate without value. Generally, the policy will be a modified endowment contract for Federal income tax purposes. Therefore, all policy loans, pledges and assignments are treated as distributions and are included in income to the extent of any “income on the contract.” In addition, prior to your reaching actual age 59 1 / 2 , these distributions generally would be subject to a 10% penalty tax. VARIABLE LIFE INSURANCE POLICIES: ARE NOT FDIC INSURED ARE NOT BANK GUARANTEED MAY LOSE VALUE Privacy Policy of Protective Life Insurance Company (inside front cover) The Securities and Exchange Commission (“SEC”) has not approved or disapproved the policy or determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Table of Contents Policy Benefits/Risks Summary 1 Policy Benefits. 1 Death Benefits 1 Cash Benefits 1 Transfers. 2 Tax Benefits 2 Dollar-Cost Averaging 2 Free Look 2 Illustrations. 2 Policy Risks 2 Investment Risk 2 Risk of Termination 3 Tax Risks 3 Surrender Risks 3 Loan Risks 3 Risk of Increase in Current Fees and Charges 4 Risks of Frequent Trading 4 Portfolio Risks 4 Fee Tables 5 The Policy 7 The Policy in General 7 Purchasing a Policy 7 When Insurance Coverage Takes Effect. 8 ‘‘Free Look’’ Right to Cancel the Policy 8 Policy Changes 8 Right to Exchange for Fixed Life Insurance 9 Premiums. 9 Allocation of Premiums 9 Processing Your Policy Transactions: “Good Order” Requirements 10 Grace Period and Termination 10 Tax-Free Exchanges (1035 Exchanges) 11 Policy Values 11 Policy Value 11 Variable Account Value 11 Death Benefits 13 Amount of Death Benefit Payable 13 Changing the Minimum Death Benefit 14 Beneficiary 15 Surrenders 15 Transfers 15 General 15 Dollar-Cost Averaging 18 Loans 18 Payments 19 Policy Reinstatement 20 Protective Life Insurance Company 20 The Variable Account and the Portfolios 21 The Variable Account 21 Changing the Variable Account 21 ii The Portfolios. 22 Certain Payments We Receive With Regard to the Portfolios 24 Addition, Deletion, or Substitution of Investments 25 Voting of Portfolio Shares 25 Charges and Deductions 26 Deductions from Premiums 26 Annual Deduction 26 Deductions on Each of the First Ten Policy Anniversaries 26 Cost of Insurance 27 Administrative Expenses 27 Mortality and Expense Risk Charge 27 Other Taxes 27 Surrender Charge 27 Fund Expenses 28 Tax Considerations 28 Tax Status of Protective Life 28 Taxation of Insurance Policies 28 Policies That Are MECs 30 Polices That Are Not MECs 31 Constructive Receipt Issues 31 Section 1035 Exchanges 31 Life Insurance Purchases by Nonresident Aliens and Foreign Corporations. 31 Actions to Ensure Compliance with the Tax Law 31 Other Considerations 32 Life Insurance Purchases by Employers 32 Federal Income Tax Withholding 32 Sale of the Policies 32 State Variations 33 Legal Proceedings 33 Financial Statements 33 Glossary. 34 Statement of Additional Information Table of Contents 36 The primary purpose of this policy is to provide insurance protection. No claim is made that the policy is similar or comparable to an investment in a mutual fund. iii Policy Benefits/Risks Summary The policy is a flexible premium variable life insurance policy. The policy is built around its policy value. The policy value will increase or decrease depending on the investment performance of the investment divisions, the premiums you pay, the policy fees and charges we deduct, and the effect of any policy transactions (such as transfers and loans). We do not guarantee any minimum policy value. You could lose some or all of your money. This summary describes the policy’s important benefits and risks. The sections in the prospectus following this summary discuss the policy’s benefits and other provisions in more detail. The Glossary at the end of the prospectus defines certain words and phrases used in this prospectus. The policy is no longer being sold, but if you already own one you can continue to make premium payments and exercise all of your other rights under your policy. The policy is not available in all states. This prospectus does not offer the policies in any jurisdiction where they cannot be lawfully sold. You should rely only on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with information that is different. NOTE: Because this is a summary, it does not contain all the information that may be important to you. You should read this entire prospectus and the underlying mutual funds’ prospectuses carefully before investing. Policy Benefits Death Benefits We pay a death benefit to the beneficiary if the insured dies while the policy is in force and prior to the policy’s maturity date. We pay the death benefit when we receive satisfactory proof at our Administrative Office of the insured’s death. So long as the policy remains in force, the death benefit payable will be the greater of: (a) the policy’s minimum death benefit; or (b) a multiple of the policy value (ranging between 21/2 times and one times the policy value). The death benefit therefore may, like the policy value, increase or decrease to reflect the performance of the variable investment divisions (to which your policy value is allocated). Subject to certain limits, you may change the policy’s minimum death benefit. Changing the policy’s minimum death benefit may have tax consequences. Any outstanding loan balance reduces the death benefit proceeds. Additional premium payments may be required to keep the policy in force. (See “Risk of Termination.”) Cash Benefits Your policy value is the sum of the amounts allocated to the variable investment divisions (variable account value) plus any loan balance. The policy value may be substantially less than the premiums paid. · Policy Loans. After the first policy year, you may take loans in aggregate amounts of up to 90% of the policy value, less any surrender charges and loan interest to the next policy anniversary. Policy loans reduce the amount available for allocations and transfers and may have tax consequences. (See “Tax Considerations.”) · Surrender. You may surrender the policy at any time for its surrender value. The surrender value is the policy value less any loan balance and any applicable surrender charges. Only full surrenders are allowed; partial surrenders are not permitted. Surrenders may have tax consequences. (See “Tax Considerations.”) 1 Transfers Within certain limits, you may transfer all or part of your policy value among the variable investment divisions up to 12 times in a policy year. We may severely restrict transfers in the future or even revoke the transfer privilege for certain policy owners. (See “Transfers.”) Tax Benefits We intend for the policy to satisfy the definition of life insurance under the Internal Revenue Code. Therefore, the death benefit generally should be excludable from the gross income of its recipient. Similarly, you should not be deemed to be in constructive receipt of the policy value, and therefore should not be taxed on increases in the policy value until you take out a loan, surrender the policy, or we pay the maturity benefit. All distributions, to the extent taxable, will be taxed as ordinary income, not as capital gains. In addition, transfers of policy value among the variable investment divisions are not taxable transactions. Dollar-Cost Averaging Before the maturity date, you may have automatic monthly transfers of a predetermined amount made from the money market investment division to other variable investment divisions. Certain minimums and other restrictions apply. Free Look For ten days after you receive the policy, you may cancel the policy and receive a full refund of the premium that was paid (or the amount required by your state, if greater). During this period, the entire policy value is held in the money market investment division. Illustrations You should receive your own personalized illustrations that reflect your own particular circumstances. These hypothetical illustrations may help you: (a) understand (i) the long-term effects of different levels of investment performance and (ii) the charges and deductions under the policy; and (b) compare the policy to other life insurance policies. The hypothetical illustrations also show that the policy value may be low if the policy is surrendered in the early policy years. Therefore, the policy should not be purchased as a short-term investment. The illustrations are based on hypothetical rates of return and are not a representation or guarantee of investment returns or policy values. Policy Risks Investment Risk If you invest your policy value in one or more variable investment divisions, then you will be subject to the risk that investment performance will be unfavorable and that the policy value will decrease. In addition, we deduct policy fees and charges from your policy value. There is no minimum guaranteed policy value. The policy value may decrease if the investment performance of the variable investment divisions (to which policy value is allocated) is not sufficiently positive to cover the charges deducted under the policy. During times of poor investment performance, these deductions will have an even greater impact on your policy value. You could lose everything you invest. 2 Risk of Termination If a policy’s loan balance exceeds its policy value less surrender charges, or if its surrender value becomes insufficient to cover the annual deduction when due, then the policy will terminate without value after a grace period. An additional premium payment will be necessary during the grace period to keep the policy in force if this occurs. Tax Risks In order to qualify as a life insurance policy for Federal income tax purposes and to receive the tax treatment normally accorded life insurance policies under Federal tax law, a policy must satisfy certain requirements which are set forth in the Internal Revenue Code. Guidance as to how these requirements are to be applied is limited. Nevertheless, we believe that a policy issued on a standard rate class basis should satisfy the applicable requirements. There is less guidance, however, with respect to policies issued on a substandard basis and it is not clear whether such policies will in all cases satisfy the applicable requirements, especially if the full amount of premiums is paid. The policies generally will be modified endowment contracts. Modified endowment contracts generally receive less favorable tax treatment than other life insurance policies. See “Tax Considerations” for a discussion of the tax treatment of policy distributions, including loans, pledges, assignments, or surrender. In addition, a 10% penalty tax could apply. You should consult a qualified tax advisor for assistance in all policy-related tax matters. Surrender Risks If you surrender the policy during the first 8 policy years, we will deduct a surrender charge from the policy value. The surrender charge rate is 8% of the initial premium for a surrender occurring in the first policy year. The surrender charge rate decreases thereafter by 1% per policy year. You should purchase the policy only if you have the financial ability to keep it in force for a substantial period of time. You should not purchase the policy if you intend to surrender all or part of the policy value in the near future. We designed the policy to meet long-term financial goals. The policy is not suitable as a short-term investment. A surrender may have tax consequences. Loan Risks A policy loan will affect your policy in several ways. · A policy loan will permanently affect your policy value, even if the loan is repaid, because the investment results of the variable investment divisions may be less than (or greater than) the net interest rate credited on the amount transferred to our general account securing the loan. Your policy value, by comparison to a policy under which no loan has been made, will be less if this general account net interest rate is less than the investment return of the applicable variable investment divisions (and greater if the general account net interest rate is higher than the investment return of the applicable variable investment divisions). · Your policy will terminate, if the loan balance exceeds the policy value less surrender charges. (See “Risk of Termination,” above.) · If the death benefit becomes payable while a policy loan is outstanding, the loan balance will be deducted in calculating the death benefit proceeds. 3 Loans under modified endowment contracts are treated as distributions for tax purposes and may be subject to a 10% penalty tax. (See “Tax Considerations.”) Risk of Increase in Current Fees and Charges Certain fees and charges currently are assessed at less than their guaranteed maximum levels. In the future, we may increase these current charges up to the guaranteed (that is, maximum) levels. If fees and charges are increased, you may need to increase the amount and/or frequency of premiums to keep the policy in force. Risks of Frequent Trading The policies are first and foremost life insurance policies, designed primarily for death benefit protection and perhaps also for retirement or other long-term financial planning, and are not designed or appropriate for market timers or other persons that use programmed, large, or frequent transfers. Frequent, large, programmed, or short-term transfers among the variable investment divisions (“Harmful Trading”) can cause risks with adverse effects for other policy owners (and beneficiaries). These risks and harmful effects include: (1) dilution of the interests of long-term investors in a variable investment division if transfers into the investment division are made at unit values that are below the true value or transfers out of the variable investment division are made at unit values higher than the true value (some “market timers” attempt to do this through methods known as “time-zone arbitrage” and “liquidity arbitrage”); (2) an adverse effect on portfolio management, such as causing the portfolio to maintain a higher level of cash than would otherwise be the case, or causing a portfolio to liquidate investments prematurely (or otherwise at an inopportune time) in order to pay withdrawals; and (3) increased brokerage and administrative expenses. Portfolio Risks A comprehensive discussion of the risks of each investment portfolio may be found in the Ivy Funds Variable Insurance Portfolios prospectus. Please refer this prospectus for more information. There is no assurance that any portfolio will achieve its stated investment objective. 4 Fee Tables* The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the policy. The first table describes the fees and expenses that you will pay at the time that you pay premiums or surrender the policy. If the amount of a charge depends on the personal characteristics of the insured, then the fee table lists the minimum and maximum charges we assess under the policy, and the fees and charges of a typical insured with the characteristics set forth below. These charges may not be typical of the charges you will pay. Transaction Fees When Charge is Amount Deducted—Maximum Charge Deducted Guaranteed Charge Annual Deduction: Upon each of the first 10 1.2% of the Initial Premium(1) policy anniversaries Deduction from Upon payment of approved 8.50% of each additional premium payment Additional Premium additional premiums after after the Initial Premium(2) Payments: the first policy year Surrender Charges: Upon surrender during the 8% of the Initial Premium in the first policy first 8 policy years year(3) Policy Loan Transaction Upon each additional loan Charge: after 4 in a policy year * Certain of the fees and charges in these tables have been rounded in accordance with regulations of the Securities and Exchange Commission. Accordingly, actual charges may be somewhat higher (or lower) than the figures in these tables. (1) This charge consists of: (a) 0.85% for sales expenses; (b) 0.10% for underwriting and issue expenses; and (c) 0.25% for state and local premium taxes. These charges total 12% of your initial premium, deducted in 10 annual installments. (2) This charge consists of a 6% Sales Load and a 2.5% premium tax charge. Within limits, you can pay additional premiums only after the first policy year. (3) The surrender charge rate decreases by 1% per policy year to 0% after eight policy years. 5 The next table describes the fees and expenses that you will pay periodically during the time that you own the policy, not including portfolio fees and expenses. If the amount of a charge depends on the personal characteristics of the insured, then the fee table lists the minimum and maximum charges we assess under the policy, and the fees and charges of a typical insured with the characteristics set forth below. These charges may not be typical of the charges you will pay. Periodic Charges Other Than Portfolio Operating Expenses Amount Deducted— When Charge is Maximum Guaranteed Amount Deducted— Charge Deducted Charge Current Charge Cost of Insurance:(4) Minimum and On each policy $0.68-$295.90 per $1,000 $0.44-$279.31 per $1,000 Maximum Charge anniversary of net amount at risk (5) of net amount at risk annually annually Representative Insured: On each policy $7.96 per $1,000 of net $6.37 per $1,000 of net Issue Age 52. Male, anniversary amount at risk annually amount at risk annually Standard, in the first policy year Administrative Charge: On each policy anniversary Mortality and Expense Daily Annual rate of 0.60% of the Annual rate of 0.60% of Risk Charge: average daily net assets of the average daily net each variable investment assets of each variable division you are invested in investment division you are invested in Net Policy Loan Interest Daily on any outstanding 2.0% annually(6) 2.0% annually(6) Charge: loan Certain loans may have a Certain loans may have a 0% charge 0% charge (4) Cost of insurance charges vary based on the insured’s attained age, sex, and risk class. The charge generally increases as the insured ages. The cost of insurance charges shown in the table may not be typical of the charges you will pay. Your policy’s data page will indicate the guaranteed cost of insurance charge applicable to your policy, and more detailed information concerning your cost of insurance charges is available on request from our Administrative Office. Also, before you purchase the policy, we will give you personalized illustrations of your future benefits under the policy based upon the insured’s age and risk class, face amount, and initial premium. (5) The net amount at risk is equal to the amount by which the death benefit exceeds the policy value at the end of each policy year. (6) Interest is charged daily on any outstanding loan at an effective annual rate of 6.0%. The loaned amount will be credited with interest at an effective annual rate of 4.0%. 6 The next item shows the lowest and highest total operating expenses deducted from portfolio assets (before waiver or reimbursement) during the fiscal year ended December 31, 2011. Expenses of the portfolios may be higher or lower in the future. More detail concerning each portfolio’s fees and expenses is contained in the prospectus for the Ivy Funds Variable Insurance Portfolios. Total Annual Portfolio Operating Expenses: Lowest Highest Total Annual Portfolio Operating Expenses (expenses that are deducted from portfolio assets, including management fees, distribution or service fees (12b-1 fees), and other expenses as a percentage of net assets of the portfolio) 0.47% — 1.18% The Policy The Policy in General The Advantage I variable life insurance policy is an individual flexible premium variable life insurance policy issued by Protective Life Insurance Company. Among other things, the policy: (a) provides insurance protection on the life of the insured until the policy’s maturity date. (b) allows you to change the minimum death benefit payable under the policy. (c) provides the opportunity for policy value buildup on a tax-deferred basis, depending on investment performance of the underlying mutual fund portfolios. However, there is no guaranteed policy value and you bear the risk of poor investment performance. (d) permits you to surrender the policy completely or to borrow against the policy value. Loans will affect the policy value and may affect the death benefit and termination of the policy. Generally, surrenders and loans will both be treated as taxable distributions. In addition to providing life insurance, the policy provides a means of investing for your retirement or other long-term purposes. Tax deferral allows the entire amount you have invested (net of charges), plus earnings, if any, to remain in the policy where they can continue to produce an investment return. Therefore, your money could grow faster than in a comparable taxable investment where current income taxes would be due each year. Purchasing a Policy You will note that some of the following procedures speak to marketing of the policy. As previously discussed, the policy is no longer being actively marketed, but if you already own one you can continue to make premium payments and exercise all of your rights under your policy. To purchase a policy, you must complete an application, submit it in good order to our Administrative Office, and pay an initial premium of at least $5,000. (See “Premiums” below.) The initial premium must be paid prior to the policy’s effective date. (We will only accept a premium that complies with our underwriting rules.) Coverage becomes effective as of the policy’s effective date. If the proposed insured dies before the policy’s effective date, our sole obligation will be to return the premium paid plus any interest earned on it. There may be delays in our receipt of applications that are outside of our control because of the failure of the financial representative who sold you the policy to forward the application to us promptly, or because of delays in determining that the policy is suitable for you. Any such delays may affect when your policy can be issued and when your premium payment is allocated among the variable investment divisions. 7 Generally, we will issue a policy covering an insured up to attained age 75 (on the policy’s effective date) if evidence of insurability satisfies our underwriting rules. Evidence of insurability may include, among other things, a medical examination of the insured. We can provide you with details as to our underwriting rules when you apply for a policy. We reserve the right to modify our minimum face amount and underwriting requirements at any time. We must receive evidence of insurability that satisfies our underwriting standards before we will issue a policy. We reserve the right not to accept an application for any lawful reason. You should note that Federal laws designed to combat terrorism and prevent money laundering by criminals may require us to collect certain information about you in order to verify your identity. We may collect such information before issuing a policy, accepting a premium, and at certain other times. See the section entitled “Payments”. Replacement of Existing Insurance. It may not be in your best interest to surrender, lapse, change, or borrow from existing life insurance policies or annuity contracts in connection with the purchase of the policy. You should compare your existing insurance and the policy carefully. You should not replace your existing insurance unless you determine that the policy is better for you. You may have to pay a surrender charge on your existing insurance, and the policy will impose a new surrender charge period. You should talk to your financial professional or tax advisor to make sure the exchange will be tax-free. If, instead of a tax-free exchange, you surrender your existing policy for cash and then buy the policy, you may have to pay a tax, including possibly a penalty tax, on the surrender. The issuance of the policy may be delayed if we have not received an initial premium from your existing insurance company. When Insurance Coverage Takes Effect We will issue the policy only if the underwriting process has been completed, the application has been approved, and the proposed insured is alive and in the same condition of health as described in the application. We begin to deduct monthly charges from your policy value on the policy’s effective date. “Free Look” Right to Cancel the Policy During the “free look” period, you may cancel your policy and receive a refund of the premium that was paid (or the amount required by your state, if greater). The “free look” period expires 10 days after you receive your policy. In order to cancel the policy, you must return it by mail or other delivery before the end of the “free look” period to our Administrative Office or to the agent who sold it to you. Policy Changes We may make changes in the policy at any time if we believe the changes are: (a) necessary to assure compliance at all times with the definition of life insurance in the Internal Revenue Code; (b) necessary to make the policy, our operations, or the operation of the Variable Account conform with any law or regulation issued by any government agency to which they are subject; (c) necessary to reflect a change in the operation of the Variable Account, if allowed by the policy; or (d) necessary or appropriate to conform the policy to, or give you the benefit of, any Federal or state statute, rule, or regulation. Only an executive officer of Protective Life has the right to change the policy. No agent has the authority to change the policy or waive any of its terms. All endorsements, amendments, or riders must be signed by one of our executive officers to be valid, and in some states, are subject to your signed acceptance. 8 Right to Exchange for Fixed Life Insurance Once during the first two policy years, you have the right to exchange the policy for a single premium life insurance policy that provides for benefits that do not vary with the investment return of the variable investment divisions. We will not require evidence of insurability. We will require that: (a) this original policy be in force; (b) you file a written request at our Administrative Office; and (c) you repay any existing loan balance. The new policy will have the same initial death benefit, effective date and issue age as the original policy. The premium for the new policy will be based on our rates in effect on its effective date for the same class of risk as under the original policy. Upon request, we will inform you of the single premium for the new policy, and any extra sum required or allowance to be made for a premium or cash value adjustment that takes appropriate account of the premium and values under both the original policy and the new policy. If required, a detailed statement of the method of computing such an adjustment has been filed with the insurance regulator of the states where the policies are delivered. Premiums The minimum initial premium required to purchase a policy is $5,000. The minimum death benefit payable under the policy depends on the amount of the initial premium paid (plus any additional premiums paid, as discussed below) and the issue age, sex, and risk class of the proposed insured. Although you can purchase the policy with a single premium, you may pay additional premiums (within certain limits) after the first policy year. Only one additional premium (not counting grace period premiums, discussed below) may be paid in any policy year. Each additional premium that does not require an increase in the minimum death benefit must be at least $500. Each additional premium that does require an increase in the minimum death benefit must be at least $5,000 and is subject to certain conditions. (See “Changing the Minimum Death Benefit.”) Aside from any additional premium you may pay voluntarily, additional premiums may be required to keep the policy in force. (See “Grace Period and Termination.”) Total premiums paid in a policy year may not exceed guideline premium limitations for life insurance set forth in the Internal Revenue Code. We reserve the right to reject any premium that would result in the policy being disqualified as life insurance under the Code and will refund any rejected premium. (See “Tax Considerations.”) Allocation of Premiums In the application for the policy, you specify (in whole percentages, from 0% to 100%) how you want the initial premium allocated among the investment divisions of the Variable Account. Between the date that we receive the initial premium and the policy’s effective date, the initial premium is held in our general account and is credited with interest as if it had been invested in the money market investment division of the Variable Account. From the policy’s effective date to the seventeenth day after the policy’s effective date or the first business day thereafter, the initial premium plus any accrued interest will be allocated to the money market investment division. At the end of this period, your policy value will be transferred to other investment divisions of the Variable Account in accordance with the allocation instructions in your application. The seventeen-day period includes the 10-day “Free Look” period, plus 7 days for processing and policy delivery. Additional premiums not requiring our approval will be allocated in accordance with your instructions on the date of receipt. If our approval is required, the additional premium will be held in our general account and credited with interest as if it had been invested in the money market investment division until the date of approval. 9 Then we will invest the additional premium (and interest credited) in accordance with your written instructions. If no instructions are given, then the additional premium will be invested in the same proportions that the value of each variable investment division bears to your existing variable account value. All instructions for allocations must be received in good order. Certain portfolios have similar names. It is important that you state or write the full name of the portfolio to which and/or from which you wish to direct your allocation when you submit an allocation request. Failure to do so may result in a delay of the requested allocation amount. Your policy value will vary with the investment performance of the variable investment divisions you select, and you bear the entire investment risk for the amounts allocated to the Variable Account. In addition to affecting the policy value, investment performance may also affect the death benefit payable under the policy. You should periodically review your allocation of policy value in light of all relevant factors, including market conditions and your overall financial planning requirements. Processing Your Policy Transactions: “Good Order” Requirements We cannot process your requests for transactions relating to the policy until we have received the requests in good order at our Administrative Office. “Good order” means the actual receipt of the requested transaction in writing, along with all information and supporting legal documentation necessary to effect the transaction. This information and documentation generally includes, to the extent applicable to the transaction, a policy number, the transaction amount (in dollars), the names of and allocations to and/or from the variable investment divisions affected by the requested transaction, the signatures of all policy owners, exactly as registered on the policy, social security number or taxpayer I.D., and any other information or supporting documentation that we may require. With respect to premiums paid, “good order” also generally includes receipt of sufficient funds by us to effect the purchase. We may, in our sole discretion, determine whether any particular transaction request is in good order, and we reserve the right to change or waive any good order requirements at any time. Grace Period and Termination A policy will terminate on the earliest of: (a) the date the policy is surrendered; (b) the end of the grace period; (c) the date of death of the insured; or (d) the policy’s maturity date. If the loan balance exceeds the policy value less surrender charges, or if the surrender value is insufficient to cover the annual deduction, then the policy will terminate without value unless, during a grace period of 61 days—from the date notice is mailed to you—you pay a grace period premium sufficient to keep the policy in force. The grace period premium will not exceed the amount by which the loan balance exceeds the policy value less surrender charges, plus any accrued and unpaid annual deduction as of the date of the notice. Payment of the grace period premium will be sufficient to keep the policy in force until the next policy anniversary, regardless of investment performance. If the grace period premium is not paid before the expiration of the grace period, the policy will terminate without value. If the insured dies during the grace period, then any loan balance or overdue annual deduction will be deducted from the death benefit to determine the proceeds payable. See “Policy Reinstatement” for information on reinstating a policy. 10 Tax-Free Exchanges (1035 Exchanges) You can generally exchange one life insurance policy for another in a “tax-free exchange” under Section 1035 of the Internal Revenue Code. Before making an exchange, you should compare both policies carefully. Remember that if you exchange another policy for the one described in this prospectus, you might have to pay a surrender charge on your old policy, there will be a new surrender charge period for this policy, other charges may be higher (or lower) and the benefits may be different. You should not exchange another policy for this one unless you determine, after knowing all the facts, that the exchange is in your best interest and not just better for the person trying to sell you this policy (that person will generally earn a commission if you buy this policy through an exchange or otherwise). If you contemplate such an exchange, you should consult a tax advisor to discuss the potential tax effects of such a transaction. Policy Values Policy Value On the policy’s maturity date, the proceeds payable under a policy are equal to the policy value less any loan balance. The policy may be surrendered at any time for the surrender value, which is equal to the policy value less any loan balance and less any applicable surrender charge. (See “Surrender Charge.”) The policy value equals the variable account value plus the loan balance. The policy value will begin to vary immediately to reflect: (a) the investment performance of the variable investment divisions to which the policy value is allocated; (b) any loan activity; and (c) the charges assessed in connection with the policy. There is no guaranteed minimum policy value. Variable Account Value Your policy’s variable account value is equal to the sum of the values attributed to your policy in the investment divisions of the Variable Account. The variable account will reflect both the positive and negative investment performance of the variable investment divisions chosen by you in the policy application. The variable account value equals the policy value less any loan balance. The value of each variable investment division is calculated first on the policy’s effective date and thereafter on each normal business day. On the policy’s effective date, the value attributed to your policy in the variable investment divisions is equal to the amount of the initial premium plus any accrued interest from the date of the receipt of the initial premium to the policy’s effective date. On any business day thereafter, the value attributed to your policy in each variable investment division equals what it was at the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern time) on the previous business day, multiplied by the appropriate net investment factor (described in the statement of additional information) for the current business day increased and/or decreased by the amounts specified below. The value of a variable investment division increases by: (a) the amount of any net premium payments allocated to the variable investment division by the close of regular trading on the New York Stock Exchange on the current business day; (b) the amount of any transfers from other variable investment divisions by the close of regular trading on the New York Stock Exchange on the current business day; and (c) the amount of any loan repayments allocated to the variable investment division by the close of regular trading on the New York Stock Exchange on the current business day. The value of a variable investment division decreases by: 11 (a) the amount of any transfers to other variable investment divisions by the close of regular trading on the New York Stock Exchange on the current business day; (b) the portion of any annual deduction allocated to the variable investment division by the close of regular trading on the New York Stock Exchange on the current business day; and (c) the amount of any loan or loan interest transferred from the variable investment division by the close of regular trading on the New York Stock Exchange on the current business day. Unit Values. When you allocate an amount to a variable investment division, either by net premium allocation, transfer of policy value or repayment of a policy loan, your policy is credited with units in that variable investment division. The number of units is determined by dividing (i) the amount allocated, transferred or repaid to the variable investment division by (ii) the variable investment division’s unit value for the business day when the allocation, transfer or repayment is effected. The number of units credited to a policy will decrease when: (a) the allocated portion of the annual deduction is taken from the variable investment division; (b) a policy loan is taken from the variable investment division; or (c) an amount is transferred from the variable investment division. Unit values are determined each business day, as of the close of regular trading on the New York Stock Exchange (generally 4 p.m. Eastern time). Except for the death benefit, all transactions will be valued as of the end of the business day when we receive your request for such transaction in good order. A variable investment division’s unit value is an index we use to measure investment performance. Each variable investment division’s unit value varies to reflect the investment experience of its underlying portfolio, and may increase or decrease from one business day to the next. See the Statement of Additional Information for more details regarding the valuation of units. 12 Death Benefits If the insured dies while the policy is in force and prior to the policy’s maturity date, we will pay the death benefit when we receive (i) satisfactory proof at our Administrative Office of the insured’s death, (ii) instructions on how to pay it (that is, as a lump sum or applied under one of the payment options we make available), and (iii) any other documents, forms and information we need. (See “Payments.”) Such satisfactory proof of death must be received in good order at our Administrative Office to avoid a delay in processing the death benefit claim. The death benefit will be paid to the beneficiary named in the policy. (See “Beneficiary.”) When there are multiple beneficiaries, we will pay the death benefit only after we have received instructions in good order from all of the beneficiaries. Amount of Death Benefit Payable The amount of death benefit payable will never be less than the policy’s minimum death benefit (reduced by any outstanding policy loans) so long as the policy remains in force. You may select from a range of initial minimum death benefits. The minimum death benefit can be an amount determined by treating the premium paid as equal to 100% of Guideline Single Premiums (as defined for Federal income tax purposes). At your option, the minimum death benefit can also be an amount not greater than 133% of that amount. (See “Grace Period and Termination.”) The death benefit payable under the policy is the greater of: (a) the minimum death benefit; or (b) the policy value on the date of death multiplied by the applicable death benefit factor for the insured’s attained age shown in the table below. Payment of the death benefit is subject to our financial strength and claims-paying ability. Death Benefit Factors. The death benefit factor is a multiple that ranges between two and one-half times and one times the policy value. It is 2.50 up to the insured’s age 40 and declines thereafter as the insured’s age increases, as specified in the following table. Attained Attained Attained Age Factor Age Factor Age Factor 0-40 54 68 41 55 69 42 56 70 43 57 71 44 58 72 45 59 73 46 60 74 47 61 75-90 48 62 91 49 63 92 50 64 93 51 65 94 52 66 95+ 53 67 The death benefit factors are based on current requirements under the Internal Revenue Code. We reserve the right to change the table if the death benefit factors currently in effect become inconsistent with any Federal income tax laws and/or regulations. 13 The policy value will begin to vary on the policy’s effective date to reflect the investment performance of the amounts allocated under your policy to the investment divisions of the Variable Account. There is no guarantee that the policy value will increase (it may decrease), nor is there any guarantee that the death benefit payable will increase above the minimum death benefit. The minimum death benefit is shown in your policy. Payment of additional premiums may require an increase in the minimum death benefit to continue the policy as a contract of life insurance for Federal income tax purposes. We will send a new Policy Data page to you whenever the minimum death benefit changes due to the payment of additional premiums under your policy. We will compute the amount of the death benefit as of the end of the business day during which the insured dies or, if not a business day, the first business day thereafter. We will pay the death benefit proceeds upon receiving (i) satisfactory proof of the insured’s death, (ii) instructions on how to pay it (that is, as a lump sum or applied under one of the payment options we make available), and (iii) any other documents, forms and information we need. The proceeds may be paid in a lump sum or under one of the payment options set forth in the policy. (See “Payment Options.”) The death benefit proceeds are the death benefit payable, reduced by any outstanding loan balance. Sample Death Benefits. The following table shows sample initial minimum death benefits for initial premiums of $10,000 and $25,000 at female age 35 and male age 50. Initial Minimum Death Benefit Initial Premium: Least Greatest Least Greatest Age Amount Amount Amount Amount 35 female 50 male A higher death benefit provides more insurance and, of course, costs more. Thus, a higher death benefit will result in a higher mortality charge. (See “Cost of Insurance.”) Changing the Minimum Death Benefit You may request an increase or a decrease in the minimum death benefit once each policy year after the first policy year. The minimum death benefit may not be decreased if it would cause a policy to fail to qualify as a contract of life insurance for Federal income tax purposes. Changing the minimum death benefit may have tax consequences. You should consult a tax advisor before requesting a change. At your request (as policy owner), or to keep premiums from exceeding the limit qualifying the policy as a contract of life insurance for Federal income tax purposes, we will increase the minimum death benefit of your policy, provided: (a) the increased amount plus any other existing insurance does not, in our opinion, exceed an appropriate maximum amount of coverage on the insured’s life; (b) satisfactory evidence of insurability for the insured’s risk class is furnished to us; and (c) the request is accompanied by a minimum additional premium of $5,000. 14 We will notify you as to the acceptable amount of any increase in the minimum death benefit and refund any excess premium. The accepted premium must equal or exceed a minimum additional premium. Beneficiary You designate the beneficiary (or beneficiaries) when you apply for the policy. You may change the designated beneficiary (or beneficiaries) by submitting a satisfactory written request to us at our Administrative Office. The change will take effect on the date the request was signed, but it will not apply to payments we make before we accept the written request. If no beneficiary is living at the insured’s death, we will pay the death benefit proceeds to you, if living, or to your estate. Surrenders You may surrender your policy for its surrender value by sending a written request in good order to our Administrative Office. Only full surrenders are allowed; partial surrenders are not permitted. Surrenders will ordinarily be paid within seven days after we receive your written request. We may postpone payment of surrenders under certain conditions. (See “Delay or Suspension of Payments.”) Upon surrender of your policy, we will pay you the surrender value. The surrender value is: (a) the policy value; minus (b) any loan balance; minus (c) the surrender charge, if any (during the first eight policy years). Coverage under the policy will terminate as of the date we receive your written request for surrender. Surrenders may be taxable transactions. (See “Tax Considerations.”) Transfers General You may transfer all or part of your policy value from one variable investment division to one or more of the other variable investment divisions up to 12 times in a policy year. There is no charge for making transfers. The minimum amount that may be transferred out of a variable investment division is $1,000 or, if less, your variable account value in that variable investment division. Transfers are not allowed during the “free look” period. Transferring the value of one variable investment division into two or more variable investment divisions counts as one transfer request. However, transferring the values of two variable investment divisions into one variable investment division counts as two transfer requests. Transfer requests may be made by satisfactory written, facsimile (FAX) or telephone request (if we have your written authorization for telephone requests on file). A transfer will take effect on the date we receive the request in good order at our Administrative Office if it is received by 4:00 p.m. Eastern time on a business day; otherwise it will take effect on the following business day. We may, however, defer transfers under the same conditions that we may delay paying proceeds. (See “Payments.”) We reserve the right to modify, restrict, suspend or eliminate the transfer privileges, including telephone transfer privileges, at any time, for any reason. 15 Telephone Transactions. If we allow telephone requests, we will employ reasonable procedures to determine that telephone transactions are genuine. These procedures may include requiring callers to identify themselves and the policy owner or others (e.g., beneficiary) by name, social security number, date of birth, or other identifying information. Telephone requests may not always be available. Telephone systems can experience outages or slowdowns for a variety of reasons. These outages or slowdowns may prevent or delay our receipt of your request. If you are experiencing problems, you should make your transfer request in writing. There are risks associated with telephone transactions that don’t occur if a written request is submitted. Anyone authorizing or making telephone requests bears those risks. We will not be liable for any liability or losses resulting from unauthorized or allegedly unauthorized telephone requests that we believe are genuine. We may record telephone requests. Facsimile (FAX) Transactions. You may submit written requests to us by FAX for financial service transactions, such as transfers or other policy changes. FAX requests received at the following number prior to 4 p.m. Eastern Time on a business day, in good order with proper signatures and withholding instructions (if applicable), will be processed on the date of receipt. FAX requests sent to any other number will be processed as of the end of the business day (usually 4:00 p.m. Eastern Time) they are actually received in the Variable Products Division, which may be later than the date sent. Send FAX Requests to: Variable Products Division FAX Number: 205-268-6479 There are risks associated with FAX transactions and you bear these risks. We are not responsible for any losses or liabilities resulting from unauthorized or allegedly unauthorized FAX transactions that we believe are genuine. FAX correspondence and transactions requests may not always be available. FAX systems can experience outages or slowdowns for a variety of reasons, including weather, power failures, mechanical problems, or simply a large volume of transactions, and these outages or slowdowns may prevent or delay our receipt of your request. Limitations on Frequent Transfers, Including “Market Timing” Transfers. Frequent transfers may involve an effort to take advantage of the possibility of a lag between a change in the value of the portfolio securities held by an underlying mutual fund (“Fund”) and the reflection of that change in the Fund’s share price. This strategy, sometimes referred to as “market timing,” involves an attempt to buy shares of a Fund at a price that does not reflect the current market value of the portfolio securities of the Fund, and then to realize a profit when the Fund shares are sold the next business day or thereafter. When you request a transfer among the variable investment divisions, your request triggers the purchase and redemption of Fund shares. Frequent transfers cause frequent purchases and redemptions of Fund shares. Frequent purchases and redemptions of Fund shares can cause adverse effects for a Fund, Fund shareholders, the Variable Account, other policy owners, beneficiaries, or owners of other variable policies we issue that invest in the Variable Account. Frequent transfers can result in the following adverse effects: · Increased brokerage, trading and transaction costs; · Disruption of planned investment strategies; · Forced and unplanned liquidation and portfolio turnover; · Lost opportunity costs; and · Large asset swings that decrease the Fund’s ability to provide maximum investment return to all policy owners. In order to try to protect our policy owners and the Funds from the potential adverse effects of frequent transfer activity, we have implemented certain market timing policies and procedures (the “Market Timing Procedures”). Our Market Timing Procedures are designed to detect and prevent frequent, short-term transfer 16 activity that may adversely affect the Funds, Fund shareholders, the Variable Account, other policy owners, beneficiaries, and owners of other variable policies we issue that invest in the Variable Account. We monitor transfer activity in the Policies to identify frequent transfer activity in any Policy. Our current Market Timing Procedures are intended to detect transfer activity in which the transfers exceed a certain dollar amount and a certain number of transfers involving the same variable investment divisions within a specific time period. We regularly review transaction reports in an attempt to identify transfers that exceed our established parameters. We do not include transfers made pursuant to the dollar-cost averaging program when monitoring for frequent transfer activity. When we identify transfer activity exceeding our established parameters in a policy or group of policies that appear to be under common control, we suspend non-written methods of requesting transfers for that policy or group of policies. All transfer requests for the affected policy or group of policies must be made by written notice. We notify the affected policy owner(s) in writing of these restrictions. In addition to our Market Timing Procedures, the Funds may have their own market timing policies and restrictions. While we reserve the right to enforce the Funds’ policies and procedures, Owners and other persons with interests under the Policies should be aware that we may not have the contractual authority or the operational capacity to apply the market timing policies and procedures of the Funds, except that, under SEC rules, we are required to: (1) enter into a written agreement with each Fund or its principal underwriter that obligates us to provide to the Fund promptly upon request certain information about the trading activity of individual Owners, and (2) execute instructions from the Fund to restrict or prohibit further purchases or transfers by specific Owners who violate the market timing policies established by the Fund. Some of the Funds have reserved the right to temporarily or permanently refuse payments or transfer requests from us if, in the judgment of the Fund’s investment adviser, the Fund would be unable to invest effectively in accordance with its investment objective or policies, or would otherwise potentially be adversely affected. To the extent permitted by law, we reserve the right to delay or refuse to honor a transfer request, or to reverse a transfer at any time we are unable to purchase or redeem shares of any of the Funds because of the Fund’s refusal or restriction on purchases or redemptions. We will notify the Owner(s) of any refusal or restriction on a purchase or redemption by a Fund relating to that Owner’s transfer request. Some Funds also may impose redemption fees on short-term trading (i.e., redemptions of mutual Fund shares within a certain number of business days after purchase). We reserve the right to implement, administer, and collect any redemption fees imposed by any of the Funds. You should read the prospectus of each Fund for more information about its ability to refuse or restrict purchases or redemptions of its shares, which may be more or less restrictive than our Market Timing Procedures and those of other Funds, and to impose redemption fees. We apply our Market Timing Procedures consistently to all Owners without special arrangement, waiver or exception. We reserve the right to change our Market Timing Procedures at any time without prior notice as we deem necessary or appropriate to better detect and deter potentially harmful frequent transfer activity, to comply with state or federal regulatory requirements, or both. We may change our parameters to monitor for different dollar amounts, number of transfers, time period of the transfers, or any of these. Owners seeking to engage in frequent transfer activity may employ a variety of strategies to avoid detection. Our ability to detect and deter such transfer activity is limited by operational systems and technological limitations. Furthermore, the identification of Owners determined to be engaged in transfer activity that may adversely affect others involves judgments that are inherently subjective. Accordingly, despite our best efforts, we cannot guarantee that our Market Timing Procedures will detect or deter every potential market timer. In addition, because other insurance companies, retirement plans, or both may invest in the Funds, we cannot guarantee that the Funds will not suffer harm from frequent transfer activity in contracts or policies issued by other insurance companies or by retirement plan participants. 17 Dollar-Cost Averaging The dollar-cost averaging program permits you to systematically transfer a set dollar amount from the money market investment division to up to four of the other variable investment divisions on a monthly basis prior to the policy’s maturity date. Automatic transfers will be made on the day of the month selected in your application if a business day, or on the first business day thereafter. Transfers will be made at the unit values determined as of the close of business (usually 4:00 p.m. Eastern Time) on the date of the transfer. The minimum automatic transfer amount is $100. If the transfer is to be made to more than one variable investment division, a minimum of $25 must be transferred to each variable investment division selected. The dollar-cost averaging method of investment is designed to reduce the risk of making purchases only when the price of units is high, but you should carefully consider your financial ability to continue the program over a long enough period of time to purchase units when their value is low as well as when it is high. Dollar-cost averaging does not assure a profit or protect against a loss. You may elect to participate in the dollar-cost averaging program at any time by sending us a written request to our Administrative Office. Once elected, dollar-cost averaging remains in effect from the date we receive your request until the value of the money market investment division under your policy is depleted, or until you cancel your participation in the program by written request or by telephone to our Administrative Office. There is no additional charge for dollar-cost averaging. A transfer under this program is not counted as a transfer for purposes of the 12-transfer limit discussed above. We reserve the right to discontinue offering the dollar-cost averaging program at any time and for any reason. Loans A loan taken from, or secured by, a policy may have Federal income tax consequences. (See “Tax Considerations.”) After the first policy year, you may borrow against your policy in an amount up to the loan value. The loan value is 90% of the policy value, less surrender charges and interest to the next policy anniversary. You may borrow in one or more separate loans any amount up to the difference between the loan value and any existing loan balance. We charge an effective annual interest rate of 6% on all loans. We include interest until the next policy anniversary in determining the maximum loan value. The loan balance equals the total of all outstanding policy loans and accrued interest on these loans. The loan value of the policy is the sole security for the loan. The minimum loan amount is $200. If you request more than four loans in any one policy year, we deduct a $25 transaction charge for each additional loan. We will transfer an amount equal to each policy loan from the variable investment divisions to our general account as security for the loan balance. We will allocate the amount to be transferred in the same proportion that the value of each variable investment division bears to your variable account value, unless you specify the variable investment divisions from which the loan is to be made. We will credit the amounts transferred to our general account (equal to the loan balance) with interest earnings at an effective annual rate of 4.0%. Currently, an additional 2.0% (for a total of 6.0%) is credited on loaned amounts that do not exceed the policy value less the total premiums paid, excluding grace period premiums. We may change this additional interest rate in the future. Your variable account value is reduced by the amount transferred to our general account (to secure the loan balance), including loan interest charges that become part of the loan because they are not paid when due. Loan interest is charged daily and is due on each policy anniversary (or when the loan is paid back). If loan interest is not paid when due, it will be added to the principal of the loan and interest shall be charged thereon. In this case, the unpaid interest will be taken from the variable investment divisions in the same proportion that the value of each variable investment division bears to your variable account value. If the loan balance exceeds the policy value less surrender charges, the policy will terminate without value unless premium payments sufficient to keep the policy in force are made by the end of the grace period. (See “Grace Period and Termination.”) 18 Effect of Policy Loan. A policy loan will affect your policy in several ways. First, a policy loan will permanently affect the policy value, even if the loan is repaid. The effect could be favorable or unfavorable depending on whether the investment return of the variable investment divisions selected by you is less than or greater than the net interest rate credited to the amount transferred to the general account securing the loan (currently 0% or -2%). In comparison to a policy under which no loan is outstanding, the policy value will be lower if the net interest rate credited to the amount in the general account securing a loan is less than the investment return of the variable investment divisions and greater if the general account net interest rate is higher than the investment return of the variable investment divisions. Second, if the death benefit becomes payable while a policy loan is outstanding, the loan balance will be deducted in calculating the death benefit proceeds. Third, your policy will terminate if the loan balance exceeds the policy value less surrender charges. The policy may terminate unless you pay a sufficient additional premium to avoid termination during a 61-day grace period. Loans under modified endowment contracts are treated as distributions for tax purposes. Loans under policies that are not modified endowment contracts are generally not treated as distributions (see the “Tax Considerations” section of this prospectus). Repayment of the Loan Balance. You may repay all or part of the loan balance at any time while the insured is alive and the policy is in force. Repayments must be in amounts of at least $200 or the outstanding loan balance if less. Amounts we receive while a loan is outstanding will be considered a loan repayment unless you instruct otherwise. Upon repayment of the loan balance, the portion of the repayment allocated to each variable investment division will be transferred from our general account and increase your variable account value in that variable investment division. The repayment will be allocated among the variable investment divisions in the same proportion that the value of each variable investment division bears to the variable account value, unless you instruct us otherwise. We will allocate the repayment of the loan balance to the variable investment divisions when the repayment is received. Postponement of a Loan. We will usually pay loan proceeds within seven days after we receive your written request. However, loans may be deferred under certain circumstances. (See “Delay or Suspension of Payments.”) Payments Written requests for payment must be sent to our Administrative Office. We will ordinarily pay any death benefit, loan amount, or surrender value within seven days after we receive in good order at our Administrative Office all the documents and information required for such a payment. Other than the death benefit, which is determined as of the date of the insured’s death, the amount of any payment will be determined as of the date our Administrative Office receives all required documents and information in good order. Telephone or FAX requests may be allowed by us in certain circumstances. Delay or Suspension of Payments. We may delay making a payment of any amount from the variable investment divisions or processing a transfer request if: (a) the disposal or valuation of the Variable Account’s assets is not reasonably practicable because (i) the New York Stock Exchange is closed for other than a regular holiday or weekend, (ii) trading is restricted by the SEC, or (iii) the SEC declares that an emergency exists; or 19 (b) the SEC by order permits postponement of payment to protect our policy owners. We also may defer making payments attributable to a premium check that has not cleared your bank. The policy offers a wide variety of optional ways of receiving proceeds payable under the policy other than in a lump sum. An authorized Protective Life agent can explain these options to you. None of these options varies with the investment performance of a variable investment division because they are all forms of fixed-benefit annuities. If, pursuant to SEC rules, the Ivy Funds VIP Money Market portfolio suspends payment of redemption proceeds in connection with a liquidation of the fund portfolio, then we may delay payment of any transfer, surrender, loan, or death benefit from the corresponding investment division until the fund portfolio is liquidated. Federal laws designed to counter terrorism and prevent money laundering by criminals might in certain circumstances require us to reject a premium payment and/or ‘freeze’ or block your policy. If these laws apply in a particular situation, we would not be allowed to process any request for surrenders, loans, or death benefits, make transfers, or continue making payments under your death benefit option. If a policy is frozen, the policy value would be moved to a special segregated interest bearing account and held in that account until we receive instructions from the appropriate federal regulator. We may also be required to provide information about you and your policy to government agencies and departments. Policy Reinstatement If the grace period has expired, you may reinstate the policy by: (a) submitting a written request at any time within three years after the end of the grace period and before the policy’s maturity date (to our Administrative Office); (b) providing us with satisfactory evidence of insurability; (c) paying an additional premium sufficient to cover all previous annual deductions that were due and unpaid; and (d) repaying or reinstating any loan balance which existed on the policy at the end of the grace period. If we approve the reinstatement, then: (a) the effective date of reinstatement will be the date of your written request or the date the required additional premium is paid, if later; (b) the death benefit will be reset to its level at the end of the grace period; and (c) we will resume making charges and deductions from policy value as of the date of reinstatement. (See the policy form for additional information.) The policy cannot be reinstated if you have surrendered it for the policy value. Protective Life Insurance Company The policy is issued by Protective Life. Protective Life is a Tennessee corporation and was founded in 1907. Protective Life provides life insurance, annuities, and guaranteed investment contracts. Protective Life is currently licensed to transact life insurance business in 49 states and the District of Columbia. As of December 31, 2011, Protective Life had total assets of approximately $52.8 billion. Protective Life is the principal operating subsidiary of Protective Life Corporation (“PLC”), an insurance holding company whose stock is traded on the New York Stock Exchange. PLC, a Delaware corporation, had total assets of approximately $52.9 billion at December 31, 2011. 20 Prior to July 1, 2012, the policy was issued by United Investors Life Insurance Company (“United Investors”), at that time a wholly owned subsidiary of Protective Life. United Investors was incorporated in the State of Missouri on August 17, 1981, as the successor to a company of the same name established in Missouri on September 27, 1961. On December 31, 2010, Protective Life acquired the stock of United Investors, and effective following the close of business on July 1, 2012, United Investors merged with and into Protective Life. Protective Life was the surviving company, and assumed responsibility for United Investor’s obligations under the policy. Please note: The merger will not affect your policy benefits or any other terms or conditions under the policy; there are no tax consequences for you as a result of the merger; and you will not be charged any additional fees or expenses as a result of the merger. The Variable Account and the Portfolios The Variable Account The variable investment divisions are “sub-accounts” or divisions of the United Investors Life Variable Account (the “Variable Account”). The Variable Account was established as a segregated asset account on January 5, 1987. In connection with the merger of United Investors Life Insurance Company with and into Protective Life, the Variable Account was transferred to Protective Life on July 1, 2012. The Variable Account will receive and invest the premiums allocated to the variable investment divisions. Our Variable Account is currently divided into ten investment divisions. Each division invests exclusively in shares of a single portfolio of Ivy Funds Variable Insurance Portfolios Income, gains and losses (whether or not realized) arising from the assets of each investment division are credited to or charged against that division without regard to income, gains or losses from any other investment division of the Variable Account or arising out of any other business we may conduct. The assets in the Variable Account are our property and we are obligated to pay all benefits under the policy. However, the assets allocated to the variable investment divisions under the policy attributable to the policy values are not chargeable with liabilities arising out of any other business that we may conduct. The Variable Account is registered with the SEC as a unit investment trust under the Investment Company Act of 1940 (the “1940 Act”). It meets the definition of a “separate account” under the Federal securities law. However, the SEC does not supervise the management or investment practices or policies of the Variable Account or us. We do not guarantee any money you place in the investment divisions. The value of each investment division will increase or decrease depending on the investment performance of the corresponding portfolio. You could lose some or all of your money. Changing the Variable Account We have the right to make changes to, and to modify how we operate, the Variable Account. Specifically, we have the right to: (a) add investment divisions to, or remove investment divisions from, the Variable Account; (b) combine the Variable Account with other separate accounts; (c) replace the shares of a portfolio by substituting shares of a portfolio of another investment company if shares of the portfolio are no longer available for investment, or if, in our judgment, continued investment in the portfolio is inappropriate in view of the purposes of the Variable Account; (d) end the registration of the Variable Account under the 1940 Act; 21 (e) disregard instructions from policy owners (only if required by state insurance regulatory authorities or otherwise pursuant to insurance law or regulation) regarding a change in the investment objectives of a portfolio or the approval or disapproval of an investment advisory agreement; and (f) operate the Variable Account or one or more of its investment divisions in any other form allowed by law, including a form that permits direct investments in individual securities (rather than solely investments in a mutual fund shares). The Portfolios The Variable Account invests in shares of Ivy Funds Variable Insurance Portfolios, a mutual fund with the following investment portfolios available to the Variable Account: · Ivy Funds VIP Asset Strategy * · Ivy Funds VIP Balanced · Ivy Funds VIP Bond · Ivy Funds VIP Core Equity · Ivy Funds VIP Growth · Ivy Funds VIP High Income * · Ivy Funds VIP International Growth · Ivy Funds VIP Money Market · Ivy Funds VIP Science and Technology · Ivy Funds VIP Small Cap Growth *Not available in California The assets of each portfolio of Ivy Funds Variable Insurance Portfolios are separate from the assets of the other portfolios. Thus, each portfolio operates separately, and the income, gains, or losses of one portfolio have no effect on the investment performance of any other portfolio. You are responsible for choosing the portfolios, and the amounts allocated to each, that are appropriate for your own individual circumstances and your investment goals, financial situation, and risk tolerance. Since investment risk is borne by you, decisions regarding investment allocations should be carefully considered. In making your investment selections, we encourage you to thoroughly investigate all of the information regarding the mutual fund portfolios that is available to you, including each fund’s prospectus, statement of additional information and annual and semi-annual reports. Other sources such as the fund’s website or newspapers and financial and other magazines provide more current information, including information about any regulatory actions or investigations relating to a fund. After you select portfolios for your initial premium, you should monitor and periodically re-evaluate your allocations to determine if they are still appropriate. You bear the risk of any decline in the cash value of your policy resulting from the performance of the portfolios you have chosen. We do not provide investment advice and we do not recommend or endorse any particular mutual fund portfolios. 22 The investment objectives and policies of each portfolio are summarized below. There is no assurance that any of the portfolios will achieve their stated objectives. More detailed information, including a description of risks, is in the Ivy Funds Variable Insurance Portfolios prospectus. You should read that prospectus carefully and keep it for future reference. Portfolio Investment Objective(s) and Certain Policies Ivy Funds VIP Asset Strategy Ivy Funds VIP Asset Strategy seeks to provide total return. It seeks to achieve its objective by allocating its assets primarily among stocks, bonds and short-term instruments of issuers in markets around the globe, as well as investments in precious metals and investments with exposure to various foreign currencies. Ivy Funds VIP Balanced Ivy Funds VIP Balanced seeks to provide total return through a combination of capital appreciation and current income. It seeks to achieve its objective by investing primarily in a mix of stocks, debt securities and short-term instruments, depending on market conditions. Ivy Funds VIP Bond Ivy Funds VIP Bond seeks to provide current income consistent with preservation of capital. It seeks to achieve its objective by investing primarily in investment grade debt securities. The Portfolio considers debt securities to be investment grade if they are related to BBB-or higher by Standard & Poor’s, a division of the McGraw-Hill Companies, Inc. (S&P), or comparably rated by another nationally recognized statistical rating organization (NRSRO) or, if unrated, determined by WRIMCO, the Portfolio’s investment manager, to be of comparable quality. During normal market conditions, the Portfolio invests at least 80% of its net assets in bonds, including corporate bonds, mortgage-backed securities, securities issued or guaranteed by the U.S. government or its agencies or instrumentalities (U.S. government securities), and other asset-backed securities. Ivy Funds VIP Core Equity Ivy Fund VIP Core Equity seeks to provide capital growth and appreciation. It seeks to achieve its objective by investing, under normal market conditions, at least 80% of its net assets in equity securities, primarily in common stocks of large cap companies that Waddell & Reed Investment Management Company (WRIMCO), the Portfolio’s investment manager believes have dominant market positions in their industries. Ivy Funds VIP Growth Ivy Funds VIP Growth seeks to provide growth of capital. It seeks to achieve its objective by investing primarily in a diversified portfolio of common stocks issued by what Waddell & Reed Investment Management Company (WRIMCO), the Portfolio’s investment manager, believes are high-quality, growth-oriented large cap sized companies with appreciation possibilities. Ivy Funds VIP High Income Ivy Funds VIP High Income seeks to provide total return through a combination of high current income and capital appreciation. It seeks to achieve its objective by investing primarily in a diversified portfolio of high-yield, high-risk, fixed-income securities, including loan participations and other loan instruments (loan participations), of U.S. and foreign issuers, the risks of which are, in the judgment of Waddell & Reed Investment Management Company (WRIMCO), the Portfolio’s investment manager, consistent with the Portfolio’s objective. Ivy Funds VIP International Growth Ivy Funds VIP International Growth seeks to provide growth of capital. It seeks to achieve its objective by investing primarily in common stocks of foreign companies that Waddell & Reed Investment Management Company (WRIMCO), the Portfolio’s investment manager, believes are competitively well-positioned, gaining market share, have the potential for long- term growth and operate in regions or countries that WRIMCO believes possess attractive growth characteristics. 23 Portfolio Investment Objective(s) and Certain Policies Ivy Funds VIP Money Market* Ivy Funds VIP Money Market seeks to provide current income consistent with maintaining liquidity and preservation of capital. It seeks to achieve its objective by investing in U.S. dollar-denominated, high-quality money market obligations and instruments. High quality indicates that the securities are rated in one of the two highest categories by a nationally recognized statistical rating organization (NRSRO) or, if unrated, determine by WRIMCO, the Portfolio’s investment manager, to be of comparable quality. Ivy Funds VIP Science and Technology Ivy Funds VIP Science and Technology seeks to provide growth of capital. It seeks to achieve its objective by investing primarily in the equity securities of science and technology companies around the globe. Under normal market conditions, the Portfolio invests at least 80% of its net assets in securities of science or technology companies. Such companies may include companies that, in the opinion of WRIMCO, the Portfolio’s investment manager, derive a competitive advantage by the application of scientific or technological developments or discoveries to grow their business or increase their competitive advantage. Ivy Funds VIP Small Cap Growth Ivy Funds VIP Small Cap Growth seeks to provide growth of capital. It seeks to achieve its objective by investing, under normal market conditions, at least 80% of its net assets in common stocks of small cap companies. * During period of low market interest rates, the yield of the money market subaccount may be very low or even negative, due to policy charges. There is no assurance that the Ivy Funds VIP Money Market portfolio will maintain a stable net asset value per share. In addition to the Variable Account, Ivy Funds Variable Insurance Portfolios may sell shares to other separate investment accounts established by other insurance companies to support variable annuity contracts and variable life insurance policies or qualified retirement plans, or to certain pension and retirement plans qualifying under Section 401 of the Internal Revenue Code. It is possible that, in the future, material conflicts could arise as a result of such “mixed and shared” investing. For more information about the risks associated with the use of the same funding vehicle for both variable annuity and variable life insurance contracts of various insurance companies, see the Ivy Funds Variable Insurance Portfolios prospectus. These mutual fund portfolios are not available for purchase directly by the general public, and are not the same as other mutual fund portfolios with very similar or nearly identical names that are sold directly to the public. However, the investment objectives and policies of certain portfolios available under the policy are very similar to the investment objectives and policies of other portfolios that are or may be managed by the same investment advisor. Nevertheless, the investment performance and results of the portfolios available under the policy may be lower, or higher, than the investment results of such other (publicly available) portfolios. There can be no assurance, and no representation is made, that the investment results of any of the portfolios available under the policy will be comparable to the investment results of any other mutual fund portfolio, even if the other portfolio has the same investment advisor and the same investment objectives and policies, and a very similar name. Certain Payments We Receive With Regard to the Portfolios We receive 12b-1 fees from the Ivy Funds Variable Insurance Portfolios’ distributor that are based on a percentage of the average daily net assets of the Ivy Funds Variable Insurance Portfolios attributable to the Policies and to certain other variable insurance policies issued or administered by us (or our affiliate). Rule 12b-1 fees are paid out of portfolio assets as part of the Ivy Funds Variable Insurance Portfolios’ total annual fund operating expenses. Payments made out of portfolio assets will reduce the amount of assets that you otherwise would have available for investment, and will reduce the return on your investment. We anticipate receiving a maximum 12b-1 fee of 0.25% on an annual basis. Proceeds from these payments may be used for any corporate purpose, including payment of expenses that we and our affiliates incur in promoting, marketing, distributing, and administering the Policies; and, in our role as intermediary, the Portfolios. We (and our affiliates) may profit from these payments. The amount of the payments may be significant. 24 A Fund’s adviser, sub-adviser, or distributor or its affiliates may provide us (or our affiliates) and/or broker-dealers that sell the policy (“selling firms”) with marketing support, may pay us (or our affiliates) and/or selling firms amounts to participate in national and regional sales conferences and meetings with the sales desks, and may occasionally provide us (or our affiliates) and/or selling firms with items of relatively small value, such as promotional gifts, meals, tickets, or other similar items in the normal course of business. For details about the compensation payments we make in connection with the sale of the Policies, see “Sale of the Policies.” Addition, Deletion, or Substitution of Investments We reserve the right, subject to compliance with applicable law, to make additions to, deletions from, or substitutions for the shares of Ivy Funds Variable Insurance Portfolios that are held by the Variable Account (or any of its investment divisions) or that the Variable Account (or any of its investment divisions) may purchase. We reserve the right to eliminate the shares of any of the portfolios of Ivy Funds Variable Insurance Portfolios and to substitute shares of another portfolio of Ivy Funds Variable Insurance Portfolios or any other investment vehicle or of another open-end, registered investment company if: (a) laws or regulations are changed; (b) the shares of Ivy Funds Variable Insurance Portfolios or one of its portfolios are no longer available for investment, or; (c) in our judgment, further investment in any portfolio becomes inappropriate in view of the purposes of the investment division. We will not substitute any shares attributable to your interest in an investment division of the Variable Account without notice and prior approval of the U.S. Securities and Exchange Commission and the insurance regulator of the state where the policy was delivered, if required. Nevertheless, the representations in this prospectus will not prevent the Variable Account from purchasing other securities for other series or classes of policies, or from permitting a conversion between series or classes of policies on the basis of requests made by policy owners. We also reserve the right to establish additional investment divisions of the Variable Account, each of which would invest in a new portfolio of Ivy Funds Variable Insurance Portfolios, or in shares of another investment company or suitable investment, with a specified investment objective. We may establish new variable investment divisions when, in our sole discretion, marketing needs or investment conditions warrant. We may make available any new variable investment divisions to existing policy owners, and will do so on a basis that we will determine. We may also eliminate one or more variable investment divisions if, in our sole discretion, marketing, tax, or investment conditions warrant. In the event of any such substitution or change, we may, by appropriate endorsement, make such changes in this and other policies as may be necessary or appropriate to reflect such substitution or change. If we deem it to be in the best interests of persons having voting rights under the policies, the Variable Account may be: (a) operated as a management company under the Investment Company Act of 1940; (b) deregistered under that Act in the event such registration is no longer required; or (c) combined with other Protective Life separate accounts. Voting of Portfolio Shares We are the legal owner of portfolio shares held in the investment divisions of the Variable Account and therefore have the right to vote on all matters submitted to shareholders of the portfolios. However, to the extent required by law, we will vote shares held in the variable investment divisions at meetings of the shareholders of the portfolios in accordance with instructions received from policy owners. Please note that the effect of proportional voting is that a small number of policy owners may control the outcome of a vote. Ivy Funds Variable Insurance Portfolios does not hold regular annual shareholder meetings. To obtain voting instructions from policy owners before a meeting of shareholders of a particular portfolio, we may send voting instruction material, a voting instruction form and any other related material to policy owners with policy value in the variable investment division corresponding to that portfolio. We will vote shares held in a variable investment division for which no timely instructions are received in 25 the same proportion as those shares for which voting instructions are received. If the applicable Federal securities laws, regulations or interpretations thereof change to permit us to vote shares of the portfolios in our own right, then we may elect to do so. We may, if required by state insurance officials, disregard policy owners’ voting instructions if such instructions would require us to vote the shares so as to cause a change in sub-classification or investment objectives of one or more of the portfolios, or to approve or disapprove an investment advisory agreement. In addition, we may under certain circumstances disregard voting instructions that would require changes in the investment policy or investment adviser of a portfolio, provided that we reasonably disapprove of such changes in accordance with applicable Federal regulations. If we ever disregard voting instructions, policy owners will be advised of that action and of our reasons for doing so in our next report to policy owners. Charges and Deductions We deduct the charges described below from your premiums or your policy value. Certain of the charges depend on a number of variables. The charges are for the services and benefits provided, costs and expenses incurred and risks assumed by us under or in connection with the policy. We intend to profit from these charges. Services and benefits we provide include: (a) the death benefits, cash and loan benefits provided by the policy; (b) funding choices, including net premium allocations and dollar-cost averaging programs; (c) administration of various elective options under the policy; and (d) the distribution of various reports to policy owners. Costs and expenses we incur include: (a) those associated with underwriting applications and changes in face amount and riders; (b) various overhead and other expenses associated with providing the services and benefits provided by the policy; (c) sales and marketing expenses; (d) federal, state and local premium and other taxes and fees; and (e) other costs of doing business, such as complying with federal and state regulatory requirements. Risks we assume include the risks that: (a) insureds may live for a shorter period of time than estimated, resulting in the payment of greater death benefits than expected; and (b) the costs of providing the services and benefits under the policy will exceed the charges deducted. Deductions from Premiums We do not impose any charge or deduction against the initial premium prior to its allocation to the Variable Account. However, we do deduct a sales load of 6.0%, and a premium tax charge of 2.5%, of any additional premiums (excluding grace period premiums) prior to their allocation to the Variable Account. Annual Deduction On each policy anniversary, we deduct several charges to compensate us for certain costs and expenses. We make the deductions pro rata from each of the variable investment divisions to which your variable account value is allocated. This is called the “annual deduction.” Deductions on Each of the First Ten Policy Anniversaries On each of your first ten policy anniversaries, we deduct a charge equal to 1.20% of the initial premium. This charge consists of 0.85% for sales expenses, 0.10% for underwriting and issue expenses, and 0.25% for premium taxes. Each of these charges is discussed below. Sales Expenses The 0.85% charge is for certain sales and other distribution expenses incurred at the time the policies are issued, including agent sales commissions, the cost of printing prospectuses and sales literature, advertising, and other marketing and sales promotional activities. Underwriting and Issue Expenses The 0.10% charge compensates us for initial underwriting costs and for certain expenses incurred in issuing the policy, including the cost of processing applications, conducting medical examinations, determining insurability, and establishing records. State and Local Premium Taxes The 0.25% charge compensates us for the average premium tax expense incurred when issuing the policy. We currently incur state premium taxes ranging from zero to 4%. In some states, localities charge additional premium taxes. 26 The 0.25% charge may be higher (or lower) than the actual premium taxes, if any, in your location. Cost of Insurance On each policy anniversary (including the first ten), we deduct a mortality charge to compensate us for the cost of insurance for the preceding policy year. Specifically, this charge is designed to compensate us for the anticipated cost of paying death benefits to the beneficiaries of insureds who die while the policy is in force. On the policy’s effective date, the death benefit is substantially higher than the initial premium payment. As the insured grows older and if investment results have been sufficiently favorable, then the difference between the policy value and the death benefit will become smaller. Until the policy’s maturity date, the death benefit will always be higher than the policy value. To enable us to pay this amount at risk, we deduct the mortality charge. The mortality charge is based on the policy’s net amount at risk (which is the difference between the death benefit and the policy value as of the end of the policy year and will be affected by investment performance, premiums, and charges) and on the attained age, sex and risk class of the insured. We currently place most insureds in the standard risk class (available for male or female) when we issue the policy, based on our underwriting. Some insureds are eligible for a preferred risk class, with lower cost of insurance rates, if they meet certain underwriting requirements and the initial deposit is greater than or equal to $25,000. We will determine annual cost of insurance rates based upon our expected future mortality experience. The rates are guaranteed not to exceed the maximum cost of insurance rates specified in the policy, which are contained in the 1980 Commissioners’ Standard Ordinary Mortality Table, Age Nearest Birthday. Administrative Expenses On each policy anniversary (including the first ten), we deduct a $50 charge to compensate us for expenses we incur in administering the policy. These expenses include costs of maintaining records, processing death benefit claims, surrenders, transfers, policy loans and policy changes, providing reports to policy owners, and overhead costs. There is not necessarily a relationship between the amount of the charge imposed on a particular policy and the amount of administrative expenses that may be attributable to that policy. Mortality and Expense Risk Charge We deduct a daily charge from the Variable Account at an effective annual rate of 0.60% of the average daily net assets of each variable investment division to compensate us for assuming certain mortality and expense risks under the policy. We may realize a profit from this charge and may use the profit for any purpose, including paying distribution expenses. We may not increase the level of this charge, which is guaranteed for the life of the policy. The mortality risk is the risk that the cost of insurance charges specified in the policy will be insufficient to meet actual claims. The expense risk is the risk that the other expense charges may be insufficient to cover the actual expenses we incur in connection with the policy. Other Taxes Currently, no charge will be made against the Variable Account for federal, state or local taxes other than premium taxes. We reserve the right, however, to deduct a charge for taxes attributable to the operation of the Variable Account. Surrender Charge If you surrender the policy during the first eight policy years, then we will deduct a surrender charge as a percentage of the initial premium, as specified in the following table of surrender charges: 9th or Policy Year: 1st 2nd 3rd 4th 5th 6th 7th 8th greater Surrender Charge %: 8% 7% 6% 5% 4% 3% 2% 1% none 27 No surrender charge applies after the first eight policy years. Because the surrender charge is based on the amount of the initial premium, the dollar amount of the charge will decrease each policy year by a fixed amount regardless of the investment experience of the Variable Account. We will deduct the surrender charge from the proceeds payable upon surrender to partially compensate us for sales expenses incurred in connection with the policy. These expenses include agent sales commissions, the cost of printing prospectuses and sales literature, advertising, and other marketing and sales promotional activities. The amounts we derive from the surrender charge, along with the deduction on the first ten policy anniversaries for sales expenses and the sales load deducted from additional premiums, may not be sufficient to cover the policy’s distribution expenses. We may recover any deficiency from our general assets (which include amounts derived from the mortality and expense risk charge and mortality gains). Fund Expenses The value of the assets of the Variable Account will reflect the investment advisory fee, 12b-1 fee, and other expenses incurred by the portfolios. For more information, see the “Fee Tables” of this prospectus and the prospectus for Ivy Funds Variable Insurance Portfolios. In addition, certain underlying mutual fund portfolios may impose a redemption fee of up to 2% of the amount of portfolio shares redeemed in connection with transfers or for other reasons. The underlying mutual funds would determine whether to impose a redemption fee, when it would apply, and the percentage. However, we may be required to administer and implement a mutual fund portfolio’s redemption fee. If so, any applicable redemption fee will be deducted from your policy value. Any redemption fee that is imposed would go into the applicable portfolio, and would not go to us or the portfolio manager. Tax Considerations The following discussion of the Federal income tax treatment of the policy is not exhaustive, does not purport to cover all situations, and is not intended as tax advice. The Federal income tax treatment of the policy is unclear in certain circumstances, and a qualified tax adviser should always be consulted with regard to the application of law to individual circumstances. This discussion is based on the Internal Revenue Code of 1986, as amended (the “Code”), Treasury Department regulations, and interpretations existing on the date of this Prospectus. These authorities, however, are subject to change by Congress, the Treasury Department, and judicial decisions. This discussion does not address state or local tax consequences or Federal estate or gift tax consequences associated with the purchase of the policy. The state and local tax consequences with respect to your policy may be different than the Federal tax consequences. In addition, Protective Life makes no guarantee regarding any tax treatment — federal, state or local — of any policy or of any transaction involving a policy. Tax Status of Protective Life Protective Life is taxed as a life insurance company under the Code. Since the operations of the Variable Account are a part of, and are taxed with, the operations of Protective Life, the Variable Account is not separately taxed as a “regulated investment company” under the Code. Under existing Federal income tax laws, Protective Life is not taxed on investment income and realized capital gains of the Variable Account, although Protective Life’s Federal taxes are increased in respect of the policies because of the Federal tax law’s treatment of deferred acquisition costs. Currently, a charge for Federal income taxes is not deducted from the sub-accounts or the policy’s policy value. We may, however, make such a charge in the future. Taxation of Insurance Policies Tax Status of the Policies. Section 7702 of the Code establishes a statutory definition of life insurance for Federal tax purposes. While the requirements of this section of the Code are complex, and limited guidance has been provided from the Internal Revenue Service (the “IRS”) or otherwise, Protective Life believes that the policy 28 will meet the current statutory definition of life insurance, which places limitations on the amount of premiums that may be paid and the policy values that can accumulate relative to the death benefit. As a result, the death benefit payable under the policy will generally be excludable from the beneficiary’s gross income, and interest and other income credited under the policy will not be taxable unless certain amounts are received or deemed to be received from the policy prior to the insured’s death, as discussed below. This tax treatment will only apply, however, if (1) the investments of the Variable Account are “adequately diversified” in accordance with Treasury Department regulations, and (2) Protective Life, rather than the policy owner, is considered the owner of the assets of the Variable Account for Federal income tax purposes. Diversification Requirements. The Code and Treasury Department regulations prescribe the manner in which the investments of a segregated asset account, such as the Variable Account, are to be “adequately diversified”. If the Variable Account fails to comply with these diversification standards, the policy will not be treated as a life insurance contract for Federal income tax purposes and the owner would generally be taxed currently on the “income on the contract” (as defined in the tax law). Protective Life expects that the Variable Account, through the Ivy Funds Variable Insurance Portfolios, will comply with the diversification requirements prescribed by the Code and Treasury Department regulations. Ownership Treatment. In certain circumstances, variable life insurance policy owners may be considered the owners, for Federal income tax purposes, of the assets of a segregated asset account, such as the Variable Account, used to support their policies. In those circumstances, income and gains from the segregated asset account would be includible in the policy owners’ gross income. The IRS has stated in published rulings that a variable policy owner will be considered the owner of the assets of a segregated asset account if the owner possesses incidents of ownership in those assets, such as the ability to exercise investment control over the assets. Protective Life does not know what standards will be set forth in any further regulations or rulings which the Treasury Department or the IRS may issue. Protective Life therefore reserves the right to modify the policy as necessary to attempt to prevent owners from being considered the owners of the assets of the Variable Account. However, there is no assurance that such efforts would be successful. The remainder of this discussion assumes that the policy will be treated as a life insurance contract for Federal tax purposes. Tax Treatment of Life Insurance Death Benefit Proceeds. In general, the amount of the death benefit proceeds payable from a policy by reason of the death of the insured is excludable from gross income under Section 101 of the Code. Certain transfers of the policy for valuable consideration, however, may result in a portion of the death benefit proceeds being taxable. If the death benefit proceeds are not received in a lump sum and are, instead, applied under either payment options 1 (fixed amount), 2 (fixed period), or 3 (life income), generally payments will be prorated between amounts attributable to the death benefit which will be excludable from the beneficiary’s income and amounts attributable to interest (accruing after the insured’s death) which will be includible in the beneficiary’s income. If the death benefit proceeds are applied under option 4 (proceeds left at interest), the interest credited will be currently includible in the beneficiary’s income. Tax Deferral During Accumulation Period. Under existing provisions of the Code, except as described below, any increase in an owner’s policy value is generally not taxable to the owner unless amounts are received or deemed to be received from the policy prior to the insured’s death. If there is a surrender of the policy, an amount equal to the excess of the amount received over the “investment in the contract” will generally be includible in the owner’s income. The “investment in the contract” generally is the aggregate premiums paid less the aggregate amount previously received under the policy to the extent such amounts received were excludable from gross income. Whether amounts received or deemed to be received from the policy constitute income to the owner depends, in part, upon whether the policy is considered a “modified endowment contract” (“MEC”) for Federal income tax purposes. 29 Policies That Are MECs Characterization of a Policy as a MEC. Generally, a life insurance policy will be considered a MEC for Federal income tax purposes if (1) the life insurance policy is received in exchange for a life insurance policy that was a MEC, or (2) the life insurance policy is entered into on or after June 21, 1988 and premiums are paid into the life insurance policy more rapidly than the rate defined by a “7-Pay Test.” The Code generally provides that a life insurance policy will fail this test (and thus be considered a MEC) if the accumulated amount paid under the life insurance policy at any time during the first 7 policy years exceeds the cumulative sum of the net level premiums which would have been paid to that time if the life insurance policy provided for paid-up future benefits after the payment of 7 level annual premiums. In addition, a policy entered into before June 21, 1988 that is “materially changed” after June 20, 1988 may in certain circumstances be treated as a MEC. With respect to a policy entered into before June 21, 1988, a change in such policy’s minimum death benefit, the payment of an additional premium, or the exchange of such a policy, among other things, may cause a material change to the policy, which could result in the treatment of the policy (or the new policy in the case of an exchange) as a MEC. The “material change” rules for determining when a policy entered into before June 21, 1988 will be treated as a MEC are extremely complex. Therefore, a policy owner should consult a competent tax advisor before paying any additional premium or effecting any other change in (including an exchange of) a policy entered into before June 21, 1988. If this policy is entered into on or after June 21, 1988, the policy generally will be a MEC unless (1) it was received in exchange for another life insurance policy which was not a MEC and (2) no premium payments or other consideration (other than the exchanged contract) are paid into the policy during the first 7 policy years. In addition, even if the policy initially is not a MEC, it may, in certain circumstances, become a MEC. These circumstances could include a later increase in benefits, any other “material change” of the policy (within the meaning of the tax law), and a reduction in the death benefit during the first 7 policy years. Tax Treatment of Loans, Assignments and Pledges under MECs. If the policy is a MEC, loans, pledges and assignments are treated as withdrawals or distributions from the policy. Such withdrawals or distributions will be referred to herein as “deemed withdrawals.” Deemed withdrawals from the policy will be treated first as withdrawals of income and then as a recovery of premiums paid. Thus, deemed withdrawals will be includible in income to the extent the policy value exceeds the “investment in the contract.” The amount of any policy loan, as well as any accrued, but unpaid interest, will be treated as a deemed withdrawal for tax purposes. In addition, the discussion of lapses (and surrenders) while loans are outstanding under the caption “Policies That Are Not MECs” also applies to policies which are MECs. If the owner assigns or pledges any portion of the policy value (or agrees to assign or pledge any portion), such portion will be treated as a deemed withdrawal for tax purposes. The owner’s “investment in the contract” is increased by the amount includible in income with respect to any assignment, pledge, or loan, though it is not affected by any other aspect of the assignment, pledge, or loan (including its release or repayment). Before assigning, pledging, or requesting a loan under a policy treated as a MEC, an owner should consult a tax advisor. Deemed withdrawals made within two years before a failure to meet the 7-Pay Test are treated as made under a MEC. Penalty Tax. Generally, proceeds of a surrender (or a deemed withdrawal) from a MEC are subject to a penalty tax equal to 10% of the portion of the proceeds that is includible in income, unless such distribution is made (1) after the owner attains age 59 1 / 2 (2) because the owner has become disabled (as defined in the tax law), or (3) as substantially equal periodic payments over the life or life expectancy of the owner (or the joint lives or life expectancies of the owner and his or her beneficiary, as defined in the tax law). Aggregation of Policies. All life insurance policies which are treated as MECs and which are purchased by the same person from the same insurance company or any of its affiliates within the same calendar year will be aggregated and treated as one policy for purposes of determining the tax on any surrender or deemed withdrawal. The effects of such aggregation are not always clear; however, it could affect the amount of a surrender or a deemed withdrawal that is taxable and the amount which might be subject to the 10% penalty tax described above. 30 Policies That Are Not MECs Tax Treatment of Withdrawals Generally. If the policy is not a MEC (described above), the amount of any withdrawal from the policy generally will be treated first as non-taxable recovery of premium and then as income from the policy. Thus, a withdrawal from a policy that is not a MEC generally will not be includible in income except to the extent it exceeds the investment in the contract immediately before the withdrawal. Under this policy, withdrawals (other than a complete surrender) are not allowed. Certain Distributions Required by the Tax Law in the First 15 Policy Years. As indicated above, Section 7702 of the Code places limitations on the amount of premiums that may be paid and the policy values that can accumulate relative to the death benefit. Where cash distributions are required under Section 7702 of the Code in connection with a reduction in benefits during the first 15 years after the policy is issued, some or all of such amounts may be includible in income under a special rule. A reduction in benefits may result upon a decrease in the minimum death benefit. Tax Treatment of Loans. If a policy is not classified as a MEC, a loan received under the policy generally will be treated as indebtedness of the owner. As a result, no part of any loan under a policy will constitute income to the owner so long as the policy remains in force. However in those situations where the interest rate credited to the loaned amount equals the interest rate charged for the loan, it is possible that some or all of the loan proceeds may be includible in income. If a policy lapses when a loan is outstanding, the amount of the loan outstanding will be treated as the proceeds of a surrender for purposes of determining whether any amounts are includable in the owner’s income. Constructive Receipt Issues The IRS could determine that an owner is in constructive receipt of the policy value if the policy value equals the death benefit, which can occur in some instances where the insured is age 95 or older. If the owner was determined to be in constructive receipt of the policy value, an amount equal to the excess of the policy value over the “investment in the contract” could be includible in the owner’s income at that time. Section 1035 Exchanges Section 1035 of the Code provides, in certain instances, that no gain or loss will be recognized on the exchange of one life insurance policy for another life insurance policy, an endowment contract, an annuity contract, or a long-term care contract. If you wish to take advantage of Section 1035 of the Code, you should consult your tax advisor. Life Insurance Purchases by Nonresident Aliens and Foreign Corporations Owners that are not U.S. citizens or residents will generally be subject to U.S. Federal withholding tax on taxable distributions from life insurance policies at a 30% rate, unless a lower treaty rate applies. In addition, owners may be subject to state and/or municipal taxes and taxes that may be imposed by the owner’s country of citizenship or residence. Prospective purchasers that are not U.S. citizens or residents are advised to consult with a qualified tax adviser regarding U.S. and foreign taxation with respect to a life insurance policy purchase. Actions to Ensure Compliance with the Tax Law Protective Life believes that the maximum amount of premiums it has determined for the policies will comply with the Federal tax definition of life insurance. Protective Life will monitor the amount of premiums paid, and, if the premiums paid exceed those permitted by the tax definition of life insurance, Protective Life will immediately refund the excess premiums with interest to the extent required by the Code. Protective Life also reserves the right to increase the death benefit (which may result in larger charges under a policy) or to take any other action deemed necessary to ensure the compliance of the policy with the Federal tax definition of life insurance. 31 Other Considerations Changing the owner, exchanging the policy, and other changes under the policy may have tax consequences (other than those discussed herein) depending on the circumstances of such change. In addition, special tax consequences may apply if you sell your policy. Federal estate and state and local estate, inheritance and other tax consequences of ownership or receipt of policy proceeds depend on the circumstances of each policy owner or beneficiary. Life Insurance Purchases by Employers In the case of an “employer-owned life insurance contract” as defined in the tax law that is issued (or deemed to be issued) after August 17, 2006, the portion of the death benefit excludable from gross income generally will be limited to the premiums paid for the contract. However, this limitation on the death benefit exclusion will not apply if certain notice and consent requirements are satisfied and one of several exceptions is satisfied. These exceptions include circumstances in which the death benefit is payable to certain heirs of the insured or to acquire an ownership interest in a business, or where the policy covers the life of a director or an insured who is “highly compensated” within the meaning of the tax law. These rules, including the definition of an employer-owned life insurance contract, are complex, and you should consult with your advisers for guidance as to their application. The IRS and the Treasury Department have issued guidance that substantially affects split-dollar arrangements. Consult a qualified tax advisor before entering into or paying additional premiums with respect to such arrangements. On July 6, 1983, the Supreme Court held in Arizona Governing Committee v. Norris that optional annuity benefits provided under an employer’s deferred compensation plan could not, under Title VII of the Civil Rights Act of 1964, vary between men and women on the basis of sex. The policies described in this prospectus contain guaranteed purchase rates for certain payment options that generally distinguish between men and women. Accordingly, employers and employee organizations should consider, in consultation with their legal counsel, the impact of Norris, and Title VII generally, on any employment-related insurance or benefit program for which a policy may be purchased. Federal Income Tax Withholding Protective Life will withhold and remit to the Federal government a part of the taxable portion of a surrender of a policy or loan made under a policy that is a MEC unless the owner notifies Protective Life in writing and such notice is received in good order at our Administrative Office at or before the time of the surrender or loan that he or she elects not to have any amounts withheld. Regardless of whether the owner requests that no taxes be withheld or whether Protective Life withholds a sufficient amount of taxes, the owner will be responsible for the payment of any taxes including any penalty tax that may be due on the amounts received. The owner may also be required to pay penalties under the estimated tax rules if the owner’s withholding and estimated tax payments are insufficient to satisfy the owner’s tax liability. Sale of the Policies Investment Distributors, Inc. (“IDI”), 2801 Highway 280 South, Birmingham, Alabama, 35223, is the principal underwriter (as defined under Federal securities laws and regulations) of the policies since July 1, 2012. IDI is a Tennessee corporation and was established in 1993. IDI, a wholly-owned subsidiary of PLC, is an affiliate of and shares the same address as Protective Life. IDI is registered with the SEC under the Securities Exchange Act of 1934 as a broker-dealer and is a member of the Financial Industry Regulatory Authority (“FINRA”). The underwriter may enter into written sales agreements with various broker-dealers. A commission may be paid to broker-dealers or registered representatives in connection with the policies. To the extent permitted by FINRA rules, promotional incentives or payments may also be provided to broker-dealers based on sales volumes, the assumption of wholesaling functions or other sales-related criteria. Other 32 payments may be made for other services that do not directly involve the sale of the policies. These services may include the recruitment and training of personnel, production of promotional literature, and similar services. We intend to recoup commissions and other sales expenses primarily, but not exclusively, through: · the surrender charge; · the mortality and expense risk charge; · the cost of insurance charge; and Commissions paid on the policy, including other incentives or payments, are not directly charged to the policy owners or the Variable Account. State Variations Certain provisions of the policies may be different from the general description in this prospectus, and certain riders and options may not be available, because of legal requirements in your state. See your policy for specific variations since any such state variations will be included in your policy or in riders or endorsements attached to your policy. Contact our Administrative Office for additional information that may be applicable to your state. For Policies issued to residents of the state of Missouri: Suicide is no defense to payment of life insurance benefits nor is suicide while insane a defense to payment of accidental death benefits, if any, under this policy where the policy is issued to a Missouri citizen, unless the insurer can show that the insured intended suicide when he applied for the policy, regardless of any language to the contrary in the policy. Legal Proceedings Protective Life and its subsidiaries, like other insurance companies, in the ordinary course of business are involved in some class action and other lawsuits, or alternatively in arbitration. In some class action and other lawsuits involving insurance companies, substantial damages have been sought and material settlement payments have been made. Although the outcome of any litigation or arbitration cannot be predicted, Protective Life believes that at the present time there are no pending or threatened lawsuits that are reasonably likely to have a material adverse impact on Investment Distributors, Inc.’s, Protective Life’s or the Variable Account’s financial position. Financial Statements Our financial statements and the financial statements of the Variable Account are contained in the Statement of Additional Information. Our financial statements should be distinguished from the Variable Account’s financial statements and you should consider our financial statements only as bearing upon our ability to meet our obligations under the policies. For a free copy of these financial statements and/or the Statement of Additional Information, please call or write to us at our Administrative Office. 33 Glossary Administrative Office Customer Service Protective Life Insurance Company Post Office Box 1928 Birmingham, AL 35282-8238 Toll Free: (800) 456-6330 Attained Age The age of the insured on his or her birthday nearest the beginning of each policy year. Beneficiary The person or persons to whom the policy’s death benefit is payable when the insured dies, as named in the application unless subsequently changed. Business Day Each day that the New York Stock Exchange is open for regular trading and our Administrative Office is open for business. The close of regular trading on the New York Stock Exchange usually is 4:00 p.m. Eastern Time. Currently, the Friday after Thanksgiving and, in most years, December 24 (Christmas Eve day) and December 31 (New Year’s Eve day), are not business days. Cash Surrender Value Policy value less any applicable surrender charges. Death Benefit The amount of insurance payable under the policy when the insured dies. Grace Period Premium That portion of the payment described in the grace period provision of the policy which represents accrued and unpaid annual deductions. Insured The person whose life is insured by the policy. Issue Age The age of the insured on his or her birthday nearest the policy’s effective date. Loan Balance The sum of all outstanding loans on the policy, plus any accrued loan interest. Maturity Date The policy anniversary nearest the insured’s 95th birthday. Minimum Death Benefit The least amount of death benefit payable while the policy remains in force. It is determined by the insured’s age at death, sex, risk class, and the amount of initial and any additional premiums paid. Net Investment Factor The index used to measure the investment performance of a variable investment division from one business day to the next. Net Premium The premium paid less any deduction for sales expenses or premium taxes. Payee The beneficiary, or any other person, estate or legal entity to whom benefits are to be paid under the policy. Policy Anniversary The same day and month as the policy’s effective date each year that the policy remains in force. If the policy anniversary falls on a date other than a business day, the next following business day will be deemed the policy anniversary. Policy’s Effective Date The date from which policy anniversaries and policy years are determined. Your policy’s effective date is shown in your policy. Policy Value The sum of the variable account value and any loan balance. Policy Year A year that begins on the policy’s effective date or on a policy anniversary. 34 Proceeds The amount payable under a policy (i) when the insured dies, (ii) on the policy’s maturity date, or (iii) when the policy is surrendered. Surrender Value Proceeds of the policy if it is surrendered prior to the maturity date. It is the policy value, less any loan balance and any applicable surrender charge. Terminate Discontinuation of all the policy’s insurance coverage because the policy is no longer in force. Variable Account United Investors Life Variable Account, a separate account of Protective Life Insurance Company. Variable Account Value The sum of the values of the variable investment divisions under a policy. Variable Investment Division One of the ten investment divisions of the Variable Account. We, Us, Our, or Protective Life Protective Life Insurance Company. Written Request A request signed in writing by the policy owner. You or Your The policy owner. 35 Statement of Additional Information Table of Contents Additional Policy Information. 3 The Contract. 3 Incontestability 3 Misstatement of Age or Sex 3 Suicide Exclusion. 3 Assignment and Change of Owner 3 Dividends 4 Valuation of Units 4 Reduction in Charges for Certain Groups 4 Hypothetical Illustrations 4 Other Information 4 Underwriters 5 Experts 6 Potential Conflicts of Interest. 6 Reports to Owners 7 Legal Matters 7 Additional Information 7 Financial Statements 7 Index to Financial Statements F-1 36 The Statement of Additional Information contains additional information about the Variable Account and the Company. To learn more about the policy, including more detailed information concerning compensation paid for the sale of policies, you should read the Statement of Additional Information dated the same date as this prospectus. The Table of Contents for the Statement of Additional Information appears on page 37 of this prospectus. For a free copy of the Statement of Additional Information, to receive personalized illustrations of death benefits, net cash surrender values, and cash values, and to request other information about the policy please call 1-(800) 456-6330 or write to us at our Administrative Office. The Statement of Additional Information has been filed with the SEC and is incorporated by reference into this prospectus and is legally a part of this prospectus. The SEC maintains an Internet website (http://www.sec.gov) that contains the Statement of Additional Information and other information about us and the policy. Information about us and the policy (including the Statement of Additional Information) may also be reviewed and copied at the SEC’s Public Reference Room in Washington, DC., or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, treet, N.E., Washington, DC 20549-0102. Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090. Investment Company Act of 1940 Registration File No. 811-4987 37 UNITED INVESTORS LIFE VARIABLE ACCOUNT PROTECTIVE LIFE INSURANCE COMPANY Customer Service Protective Life Insurance Company Post Office Box 1928 Birmingham, AL 35282-8238 Toll Free: (800) 456-6330 STATEMENT OF ADDITIONAL INFORMATION Flexible Premium Variable Life Insurance Policy This Statement of Additional Information (“SAI”) contains additional information regarding ADVANTAGE I Variable Life Insurance, a flexible premium variable life insurance policy (the “policy”) offered by Protective Life Insurance Company (“Protective”). This SAI is not a prospectus, and it should be read together with the prospectus for the policy dated July 2, 2012 (the “prospectus”). You may obtain a copy of the prospectus by writing or calling us at our address or phone number shown above. Terms used in the prospectus are incorporated in this SAI. The date of this Statement of Additional Information is July 2, 2012. Statement of Additional Information Table of Contents Additional Policy Information. 3 The Contract. 3 Incontestability 3 Misstatement of Age or Sex 3 Suicide Exclusion. 3 Assignment and Change of Owner 3 Dividends 4 Valuation of Units 4 Reduction in Charges for Certain Groups 4 Hypothetical Illustrations 4 Other Information 4 Underwriters 5 Experts 6 Potential Conflicts of Interest. 6 Reports to Owners 7 Legal Matters 7 Additional Information 7 Financial Statements 7 Index to Financial Statements F-1 Additional Policy Information The Contract The entire contract is made up of the policy, any riders, and the written application. All statements made in the application, in the absence of fraud, are considered representations and not warranties. We can use only the statements made in the written application to defend a claim or void the policy. Incontestability After the policy has been in force during the insured’s lifetime for a period of two years from the policy’s effective date, the policy limits our right to contest the policy as issued, except for material misstatements contained in any application. This also applies to reinstatements and increases in the insurance amount, once two years have elapsed since the reinstatement date or effective date of the increase. Misstatement of Age or Sex The death benefit and any other amount paid will be adjusted if the insured’s age or sex has been misstated. The benefits paid will reflect the correct age and sex. Suicide Exclusion The policy limits the death benefit if the insured dies by suicide (while sane or insane) within two years after the policy’s effective date. In this instance, our liability will be limited to the total premiums paid less any loan balance. If the insured dies by suicide (while sane or insane) within two years after the effective date of any increase in insurance requiring evidence of good health, the proceeds payable under the policy shall be: (a) reduced by the excess, if any, of the net amount at risk (death benefit minus policy value) on the date of the death over the net amount at risk immediately before the effect date of increase; and (b) increased by the cost of insurance changes deducted from policy value for this excess. Assignment and Change of Owner You may assign the policy subject to its terms. We will not be responsible for the validity or effect of any assignment, and no assignment will be binding upon us until we receive a written copy of it at our Administrative Office. Because an assignment may be a taxable event, you should consult a qualified tax advisor before making an assignment. (See “Tax Considerations” in the prospectus.) Unless you inform us otherwise in writing, you may change the policy owner while the insured is alive and the policy is in force. The change will take effect the date you sign the request, but the change will not affect any payments we make or other action we have taken before we receive the request. Because a change of policy owner may have tax consequences, you should consult a qualified tax advisor before changing the owner. (See “Tax Considerations” in the prospectus.) A change of policy owner does not change the beneficiary designation. (See “Beneficiary” in the prospectus.) Any such assignment or change of owner must be in a written form acceptable to us. (We may require you to send us your policy before making the change.) This policy, or any of its riders, is not designed for resale, speculation, arbitrage, viatical settlements or any type of collective investment scheme. This policy is not designed to be traded on any stock exchange or secondary market. By purchasing this policy, you represent and warrant that you are not purchasing or intending to use this policy, or any of its riders, for resale, speculation, arbitrage, viatical settlements or any type of collective investment scheme. 3 Dividends The policy is non-participating. This means that no dividends will be paid on the policy. The policy will not share in our profits or surplus earnings. Valuation of Units Each variable investment division’s unit value was arbitrarily set at $1.00 when the variable investment division was established. The unit value is determined on each business day by multiplying the unit value for the variable investment division on the prior business day by the variable investment division’s net investment factor for the current business day. Net Investment Factor. The net investment factor is an index applied to measure the investment performance of a variable investment division from one business day to the next. The net investment factor may be greater or less than one, so the value of a variable investment division may increase or decrease. The net investment factor for any variable investment division for any business day is determined by dividing (a) by (b) and subtracting (c) from the result, where: (a) is: the net asset value per share of the portfolio shares held in the variable investment division determined at the end of the current business day; plus the per share amount of any dividend or capital gain distributions on the portfolio shares held in the variable investment division, if the “ex-dividend” date occurs during the current business day; plus or minus a charge or credit for any taxes reserved for the current business day which we determine to have resulted from the investment operations of the variable investment division; (b) is: the net asset value per share of the portfolio shares held in the variable investment division, determined at the end of the last prior business day; plus or minus the charge or credit for any taxes reserved for the last prior business day; and (c) is a deduction for the current mortality and expense risk charge. Reduction in Charges for Certain Groups We may waive or reduce the charges for sales expenses (including the surrender charge) and administrative expenses, on policies that have been sold to: (a) our employees and sales representatives, or those of our affiliates or distributors of the policy; or (b) individuals or groups of individuals where the sale of the policy results in savings of administrative or commission expenses. 4 Underwriters Underwriters Investment Distributors, Inc., is the principal underwriter of the policies as of July 1, 2012. Comerica Securities, Inc., 201 W. Fort Street, Detroit, Michigan 48226, was the principal underwriter of the policies from February 1, 2010 until June 30, 2012. Prior to February 1, 2010, Sterne Agee Financial Services, Inc. (formerly SAL Financial Services, Inc.), 800 Shades Creek Parkway, Suite 580, Birmingham, Alabama 35209, was the principal underwriter of the policies. For each of the last three fiscal years, the principal underwriter(s) received the following sales compensation with respect to the policies: Aggregate Amount of Commissions Paid to Sterne Agee Financial Services, Inc. (formerly Fiscal year SAL Financial Services, Inc.)* $0 $0 $0 Aggregate Amount of Commissions Paid to the Fiscal year Comerica Securities* $0 $0 $0 Aggregate Amount of Commissions Paid to the Fiscal year Investment Distributors, Inc.** $0 $0 $0 * Includes sales compensation paid to registered persons of the underwriter or to other selling firms. We have no information as to the amount retained by the principal underwriter. Comerica was also paid $55,000 in 2010 and $60,000 in 2011 for services rendered as principal underwriter. ** Investment Distributors, Inc. did not retain any of these amounts. 5 Experts The statement of assets and liabilities of United Investors Life Variable Account as of December 31, 2011 and the related statement of operations and the statement of changes in net assets for the year ended December 31, 2011 included in this SAI, have been so included in reliance on the report of PricewaterhouseCoopers LLP, an independent registered public accounting firm, given on the authority of said firm as experts in auditing and accounting. The consolidated financial statements of Protective Life Insurance Company as of December 31, 2011, and 2010 and for each of the three years in the period ended December 31, 2011 included in this SAI, have been so included in reliance on the report of PricewaterhouseCoopers LLP, an independent registered public accounting firm, given on the authority of said firm as experts in auditing and accounting. The statement of changes in net assets of United Investors Life Variable Account for the year ended December 31, 2010 and the financial highlights for each of the four years in the periodthen ended,included in this SAI, have been audited byDeloitte & Touche LLP, an independent registered public accounting firm, as stated in their report herein, and has been so included in reliance upon the report of such firm given upon their authority as experts in accounting and auditing. Potential Conflicts of Interest In addition to the Variable Account, the portfolios may sell shares to other separate investment accounts established by other insurance companies to support variable annuity contracts and variable life insurance policies or qualified retirement plans. It is possible that, in the future, it may become disadvantageous for variable life insurance separate accounts and variable annuity separate accounts to invest in the portfolios simultaneously. Although neither we nor the portfolios currently foresee any such disadvantages, either to variable life insurance policy owners or to variable annuity contract owners, each portfolio’s Board of Directors will monitor events in order to identify any material conflicts between the interests of these variable life insurance policy owners and variable annuity contract owners, and will determine what action, if any, it should take. This action could include the sale of portfolio shares by one or more of the separate accounts, which could have adverse consequences. Material conflicts could result from, for example: (1) changes in state insurance laws; (2) changes in Federal income tax laws; or (3) differences in voting instructions between those given by variable life insurance policy owners and those given by variable annuity contract owners. If a portfolio’s Board of Directors were to conclude that separate portfolios should be established for variable life insurance and variable annuity separate accounts, we will bear the attendant expenses, but variable life insurance policy owners and variable annuity contract owners would no longer have the economies of scale resulting from a larger combined portfolio. The portfolios may also sell shares directly to certain pension and retirement plans qualifying under Section 401 of the Code. As a result, there is a possibility that a material conflict may arise between the interests of owners of this policy or other policies or contracts (including policies issued by other companies), and such retirement plans or participants in such retirement plans. In the event of any such material conflicts, we will consider what action may be appropriate, including removing the portfolio as an investment option under the policies or replacing the portfolio with another portfolio. 6 Reports to Owners At least once a year, you will be sent a report showing information about your policy for the period covered by the report. You will also receive an annual and a semi-annual report for each portfolio underlying a variable investment division to which you have allocated net premiums or transferred policy value, as required by the 1940 Act. In addition you will receive a written confirmation of each transaction when you pay premiums (except for premiums paid by automatic deduction from your checking account), make transfers, or take out a policy loan. Other items (e.g., monthly deductions and premiums paid by automatic deduction from your checking account) will be confirmed only in the annual or other periodic statement. Legal Matters Legal advice regarding certain matters relating to Federal securities laws has been provided by Sutherland Asbill & Brennan LLP of Washington, D.C. Additional Information A registration statement has been filed with the SEC under the Securities Act of 1933, as amended, with respect to the policies. Not all the information set forth in the registration statement, and the amendments and exhibits thereto, has been included in the prospectus and this SAI. Statements contained in this SAI concerning the content of the policies and other legal instruments are intended to be summaries. For a complete statement of the terms of these documents, reference should be made to the instruments filed with the SEC at treet, N.E., Washington, DC 20549. Financial Statements The financial statements of Protective Life, which are included in this SAI, should be considered only as bearing on our ability to meet our obligations under the policies. They should not be considered as bearing on the investment performance of the assets held in the Variable Account. Financial statements follow this page. 7 UNITED INVESTORS LIFE VARIABLE ACCOUNT OF UNITED INVESTORS LIFE INSURANCE COMPANY REPORT ON AUDIT OF FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2011 INDEX TO FINANCIAL STATEMENTS UNITED INVESTORS LIFE VARIABLE ACCOUNT OF UNITED INVESTORS LIFE INSURANCE COMPANY Report of Independent Registered Public Accounting Firm F-2 Report of Independent Registered Public Accounting Firm F-3 Statement of Assets and Liabilities as of December 31, 2011 F-4 Statement of Operations for the year ended December 31, 2011 F-5 Statement of Changes in Net Assets for the years ended December 31, 2011 and December 31, 2010 F-6 -F-7 Notes to Financial Statements F-8 - F-15 PROTECTIVE LIFE INSURANCE COMPANY Report of Independent Registered Public Accounting Firm F-16 Consolidated Statements of Income for the years ended December 31, 2011, 2010, and 2009 F-17 Consolidated Balance Sheets as of December 31, 2011 and 2010 F-18 Consolidated Statements of Share-Owner’s Equity for the years ended December 31, 2011, 2010, and 2009 F-19- F-20 Consolidated Statements of Cash Flows for the years ended December 31, 2011, 2010, and 2009 F-21 Notes to Consolidated Financial Statements F-22 Financial Statement Schedules: Schedule III – Supplementary Insurance Information S-1 Schedule IV – Reinsurance
